Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 1 of 126 PAGEID #: 3311




                  IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION


IN RE MERCY HEALTH ERISA LITIGATION          No.: 1:16-cv-00441-SJD-SKB

                                             District Court Judge Susan J. Dlott
                                             Magistrate Judge Stephanie K. Bowman



DECLARATION OF MARK P. KINDALL IN SUPPORT OF PLAINTIFFS’ MOTIONS
FOR FINAL APPROVAL OF A CLASS ACTION SETTLEMENT AND FOR AWARD
 OF ATTORNEYS’ FEES AND EXPENSES AND CASE CONTRIBUTION AWARDS




                             EXHIBIT A
                           Settlement Agreement
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 2 of 126 PAGEID #: 3312

         In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                (WESTERN DIVISION)


IN RE MERCY HEALTH ERISA LITIGATION                   No.: 1:16-cv-00441-SJD-SKB



                      CLASS ACTION SETTLEMENT AGREEMENT


       This CLASS ACTION SETTLEMENT AGREEMENT (“Settlement Agreement”) is
entered into by and between the Named Plaintiffs as defined in § 1.18 below, on the one hand, and
Defendants, as defined in § 1.7 below, on the other. The Settlement Class Representatives and
Defendants collectively are referred to in this Settlement Agreement as the “Parties.” Capitalized
terms and phrases have the meanings provided in § 1 below or as specified elsewhere in this
Settlement Agreement.

1.     DEFINITIONS

1.1. “Action” shall mean: In re Mercy Health ERISA Litigation, No. 1:16-cv-00441-SJD-SKB,
pending in the United States District Court for the Southern District of Ohio, Western Division.

1.2. “Case Contribution Award” shall mean: any monetary amounts awarded by the Court in
recognition of the Settlement Class Representatives’ assistance in the prosecution and resolution
of the Action and payable pursuant to §§ 8.3 and 8.4 below.

1.3. “Church Plan” shall mean: a plan which meets the definition of a “Church Plan” under
ERISA § 3(33), 29 U.S.C. § 1002(33) and is thus exempt from the provisions of Title I and Title
IV of ERISA.

1.4. “Class Counsel” shall mean: Izard, Kindall & Raabe LLP and Kessler Topaz Meltzer &
Check, LLP.

1.5. “Complaint” shall mean: the Master Consolidated Complaint filed in the Action on
September 14, 2017, and also shall include Lupp v. Mercy Health, No. 1:16-cv-00441-SJD-SKB;
Whaley v. Mercy Health, No. 1:16-cv-00518-SJD; and Alban v. Mercy Health, No. 1:16-cv-00726-
MRB.

1.6.   “Court” shall mean: The United States District Court for the Southern District of Ohio,
Western Division.

1.7. “Defendants” shall mean: Mercy Health, its control group, any and all successors of Mercy
Health; The Mercy Health Retirement Plan Committee; The Members of the Mercy Health
Retirement Plan Committee; The Plan Administrator; The Mercy Health Partners Retirement Plan;
and all Plan fiduciaries.

                                                1
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 3 of 126 PAGEID #: 3313

         In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


1.8. “Effective Date of Settlement” shall mean: the date on which all of the conditions to the
Settlement set forth in § 3 of this Settlement Agreement have been fully satisfied or waived and
the Settlement shall have become Final, as defined in § 1.11.

1.9. “ERISA” shall mean: the Employee Retirement Income Security Act of 1974, as amended,
including all regulations promulgated thereunder.

1.10. “Fairness Hearing” shall have the meaning set forth in § 3.2.5.

1.11. “Final” shall mean: with respect to any judicial ruling or order in the Action, that the
period for any appeals, petitions, motions for reconsideration, rehearing or certiorari or any other
proceedings for review (“Review Proceeding”) has expired without the initiation of a Review
Proceeding, or, if a Review Proceeding has been timely initiated, that there has occurred a full and
complete disposition of any such Review Proceeding, including the exhaustion of proceedings in
any remand and/or subsequent appeal on remand.

1.12. “Liaison Counsel” shall mean Strauss Troy Co., LPA.

1.13. “Lump Sum Payments” shall mean payments made pursuant to §§ 8.1, 8.1.1 and 8.1.2 to a
Lump Sum Class Member, as defined in § 1.14.

1.14. “Lump Sum Class Member” shall mean only those individuals listed in Schedule A,
attached hereto, who received past lump sum payments from the Mercy Health Partners-Northern
Region Retirement Plan, the Mercy Health Partners of Greater Cincinnati Retirement Plan, or the
St. Rita’s Medical Center Retirement Plan, as these Lump Sum Class Members elected a single
lump sum distribution, with their spouses, if any, waiving any rights to said distribution.

1.15. “Mediator” shall mean Robert A. Meyer, Esq. of JAMS.

1.16. “Operating Entities” shall mean the sponsors of the Plans (“Plan Sponsors”) designated in
§ 1.20.

1.17. “Person” shall mean: an individual, partnership, corporation, any form of business entity,
or any other form of organization.

1.18. “Plaintiffs” and “Named Plaintiffs” shall mean: David Lupp, Janet Whaley, Leslie
Beidleman, Patricia Blockus, Charles Bork, Marilyn Gagne, Karl Mauger, Patricia Mauger, Beth
Zaworski, Nancy Zink, Mary Alban, and Linda Derrick.

1.19. “Plaintiffs’ Counsel” shall mean Class Counsel, Liaison Class Counsel, Keller Rohrback
L.L.P., Cohen Milstein Sellers & Toll PLLC, Gainey, McKenna & Egleston, Gary, Naegle &
Theado, LLC, and Freking Meyers & Reul LLC.

1.20. “Plans” mean: (a) Mercy Health Partners - Northern Region Retirement Plan (St. Charles,
St. Vincent, St. Anne) (Toledo); (b) Riverside Mercy Hospital Retirement Plan (a/k/a: St. Anne
Mercy Hospital Retirement Plan; (c) St. Vincent Medical Center Defined Benefit Plan; (d) Mercy
Hospital Plan of Tiffin, Ohio; (e) St. Charles Mercy Hospital Retirement Plan; (f) Mercy Health
Partners - Northern Region Retirement Plan (Tiffin); (g) St. Rita’s Medical Center Retirement Plan

                                                 2
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 4 of 126 PAGEID #: 3314

          In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


(Lima); (h) Community Health Partners Regional Medical Center Employees’ Defined Benefit
Pension Plan (Lorain); (i) St. Joseph Hospital and Health Center Defined Benefit Pension Plan; (j)
Lakeland Community Hospital Defined Benefit Pension Plan; (k) Retirement Plan for Employees
of Humility of Mary Health Partners (Youngstown); (l) Retirement Plan for Employees of St.
Elizabeth Hospital Medical Center; (m) Retirement Plan for Employees of St. Joseph Riverside
Hospital;; (n) Mercy Health Partners Pension Plan (NEPA - Scranton); (o) Mercy Health System
Northeast Region Defined Benefit Plan 1; (p) Mercy Health System Northeast Region Defined
Benefit Plan 2; (q) Mercy Health Partners Wilkes-Barre Employees’ Pension Plan (NEPA - WB);
(r) Mercy Health System - Western Ohio Retirement Plan (Springfield Mercy); (s) Mercy
Memorial Hospital Retirement Plan; (t) Mercy Medical Center Retirement Plan; (u) Mercy Health
Sys. – Western Ohio Acute Care Facility Retirement Plan; (v) Mercy Siena Nursing Home
Retirement Plan; (w) McAuley Center Retirement Plan; (x) Mercy Health System – Western Ohio
Long Term Retirement Plan; (y) Mercy Health Partners of Greater Cincinnati Retirement Plan
(Cincinnati); (z) Anderson Mercy Hospital Plan; (aa) The Sisters of Mercy of Hamilton, Ohio
Retirement Plan; and (bb) Clermont Mercy Hospital Retirement Plan, each of which is operated
as, and claimed to be, exempt from ERISA as a Church Plan as of the Effective Date of Settlement.

1.21. “Released Claims” shall have the meaning provided in § 4.

1.22. “Releasees” shall mean: the Defendants, the Plans, the Operating Entities, any Person who
served as a trustee, investment manager, service provider, record-keeper, or named or functional
fiduciary (including de facto fiduciaries) of the Plans, together with, for each of the foregoing, any
and all predecessors, Successors-In-Interest, affiliates, associates, present and former
Representatives, direct or indirect parents and subsidiaries, their counsel and any Person that
controls, is controlled by, or is under common control with any of the foregoing, including, without
limitation, every person who was a director, officer, governor, management committee member,
in-house counsel, employee, or agent of Mercy Health and its subsidiaries and affiliates, together
with, for each of the forgoing, any and all present or former Representatives, insurers, reinsurers,
consultants, attorneys, administrators, employee benefit plans, investment advisors, investment
underwriters, and spouses.

1.23. “Representatives” shall mean:        representatives, attorneys, agents, directors, officers,
employees, insurers and reinsurers.

1.24. “Settlement” shall mean: the settlement to be consummated under this Settlement
Agreement pursuant to the Final Approval Order.

1.25. “Settlement Class” and “Settlement Class Members” shall mean: All present or past
participants (vested or non-vested) or beneficiaries of the Plans as of the Effective Date of the
Settlement. The Settlement Class shall be certified as a non-opt out class action for settlement
purposes only, pursuant to Federal Rules of Civil Procedure 23(b)(1) and/or (b)(2).

1.26. “Successor-In-Interest” shall mean: a Person’s estate, beneficiary of a participant, legal
representatives, heirs, successors or assigns, and any other Person who can make a legal claim by
or through such Person.




                                                  3
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 5 of 126 PAGEID #: 3315

         In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


1.27. “Term Sheet” shall mean: the document titled “Mercy Health Settlement Term Sheet”
dated April 26, 2018.

2.     RECITALS

2.1. The initial complaint (Dkt. No. 1)1 filed on March 30, 2016 by Plaintiff David Lupp in this
Action (“Lupp Action”), alleged causes of action on behalf of the Settlement Class arising under
ERISA §§ 101-104, 302, 402, 404, 409, and 502(a).

2.2. On May 3, 2016, Plaintiffs Janet Whaley and Leslie Biedelman filed a complaint in the
Southern District of Ohio (“Whaley Action”) alleging substantially similar claims as those alleged
in the Lupp Action.

2.3. On June 10, 2016, Defendants filed a Joint Motion to Vacate Set/Reset Deadlines and Set
Dates for Plaintiffs’ Filing of a Master Consolidated Complaint, Defendants’ Responsiveness
Pleading, and Plaintiffs’ Designation of Lead Counsel. (Dkt. No. 16).

2.4. On June 14, 2016, the Court entered an Order granting Defendants’ Motion and ordering
Plaintiff Lupp to file a motion to consolidate the Lupp and Whaley Actions by June 24, 2016 (Dkt.
No. 20), which was granted on July 11, 2016 (Dkt. No. 24).

2.5. On June 23, 2016, Plaintiff Mary Alban filed a complaint in the Southern District of Ohio
(“Alban Action”) alleging substantially similar claims as those alleged in the Lupp and Whaley
Actions.

2.6. Also on July 11, 2016, Plaintiff David Lupp filed a Motion for entry of Proposed Pretrial
Order No. 1 Appointing Kessler Topaz Meltzer & Check, LLP and Izard Kindall & Raabe LLP as
Interim Co-Lead Class Counsel and Appointing Strauss Troy Co., LPA as Interim Liaison Class
Counsel (Dkt. No. 25).

2.7. On July 21, 2016, Plaintiff Mary Alban filed a Motion to Consolidate Cases (Dkt. No. 29)
and on that same day, the Court granted Plaintiff David Lupp’s Motion to Consolidate Cases with
the Whaley Action (“Lead Action”) (Dkt. No. 30).

2.8. On August 11, 2016, the Court entered an Order granting Plaintiff Mary Alban’s Motion
to Consolidate Cases with the Lead Action, which was renamed “In re Mercy Health ERISA
Litigation, Civil Action No. 1:16-cv-00441-SJD” (Dkt. No. 38).

2.9. After competing briefing by counsel for Plaintiff Lupp and counsel for Plaintiff Whaley
seeking appointment of their respective counsel as interim co-lead counsel, on December 2, 2016,
Magistrate Judge Bowman issued a Report and Recommendation recommending that Plaintiff
Lupp’s motion to appoint Interim Co-Lead Class Counsel should be granted and the law firms of
Kessler Topaz Meltzer & Check, LLP (“KTMC”) and Izard Kindall & Raabe LLP (“IKR”) be
appointed Interim Co-lead Class Counsel and Strauss Troy Co., LPA (“Strauss Troy”) be


1
       “Dkt. No.” refers to the docket entry number or electronic case filing (ECF) number in
the Action.
                                                4
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 6 of 126 PAGEID #: 3316

          In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


appointed Interim Liaison Counsel, and further recommended that that the Whaley Plaintiffs
motion to appoint interim class counsel be denied (Dkt. No. 42).

2.10. On March 21, 2017, the Court entered an Order adopting the December 2, 2016 Report and
Recommendation (Dkt. No. 58).

2.11. On September 14, 2017, Plaintiffs filed an Amended Complaint against all Defendants
(Dkt. No. 66).

2.12. Plaintiffs allege and seek declaratory relief that the Plans are not Church Plans within the
meaning of ERISA § 3(33) and thus are subject to the provisions of Title I and Title IV of ERISA.
Plaintiffs allege, among other things, that Defendants (a) violated ERISA’s reporting and
disclosure provisions; (b) failed to adhere to ERISA’s required minimum funding standards for
the Plans; and (c) failed to establish the Plans pursuant to a written instrument meeting the
requirements of ERISA § 402. Plaintiffs also allege that Defendants breached fiduciary duties
owed to the Plans’ participants and beneficiaries, including Plaintiffs. Defendants deny each and
every allegation and assert that Mercy Health is associated with, controlled by, and is a constituent
part of the Roman Catholic Church, and the Plans were and remain Church Plans exempt from
ERISA.

2.13. On November 13, 2017, Defendants filed a motion to dismiss for failure to state a claim
(Dkt. No. 69) and a motion to dismiss for lack of jurisdiction (Dkt. No. 70).

2.14. On January 12, 2018, Plaintiffs filed a response in opposition to the motion to dismiss for
lack of jurisdiction (Dkt. No. 72), and a response in opposition to the motion to dismiss for failure
to state a claim (Dkt. No. 73).

2.15. On January 31, 2018, Defendants filed a joint motion to stay the case while the Parties
participate in mediation (Dkt. 74).

2.16. On February 2, 2018, the Court entered an Order granting the motion to stay the case for
ninety (90) days so that the Parties could mediate.

2.17. On February 27, 2018, the Parties participated in a day-long mediation session, which
resulted in an agreement in principle and, ultimately, the instant Settlement.

2.18. Defendants deny any and all liability to the Named Plaintiffs, members of the Settlement
Class and/or the Plans, and deny any and all allegations of wrongdoing made in the Action.
Defendants aver that the Plans were, have been, and will continue to be, properly established,
maintained, and/or administered as Church Plans under the appropriate terms of the Plans and as
defined in ERISA § 3(33), exempt from coverage under ERISA. This Settlement is not evidence
of liability of any type. Nothing in this Settlement Agreement eliminates or restricts Defendants’
argument that the Plans qualify for the Church Plan exemption.

2.19. Defendants maintain further: (a) that all beneficiaries of the Plans have received and
continue to receive all benefits they have been entitled to under their Plans; (b) that disclosures to
the Plans’ participants have been comprehensive and continue to be consistent with the Plans’
terms; (c) that Mercy Health’s audited financial statements reflect that the Plans have been very

                                                  5
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 7 of 126 PAGEID #: 3317

          In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


well funded historically (d) that Defendants take the administration of the Plans very seriously and
have operated the Plans as Church Plans in the best interests of their employees consistent with all
Plan documents, the Mercy Health Mission, Values and Promise, and the core values of the Roman
Catholic Church; and (e) that the Settlement Class is better served with the Plans maintained as
Church Plans instead of ERISA plans.

2.20. Defendants desire to resolve fully and settle with finality the Action and all the Named
Plaintiffs’ Released Claims for themselves, the Settlement Class, and the Plan, thereby avoiding
the risk, expense, inconvenience, burden, distraction and diversion of their personnel and
resources, and uncertainty of outcome that is inherent in any litigation, associated with the Action.

2.21. The Named Plaintiffs deny any and all theories of defense asserted above and in the
Motions to Dismiss.

2.22. Class Counsel has conducted an extensive investigation into the facts, circumstances and
legal issues associated with the allegations made in the Action. This investigation has included,
inter alia: (a) inspecting, reviewing, and analyzing documents relating to Defendants and the
Plans; (b) researching the applicable law with respect to the claims asserted in the Action and the
defenses and potential defenses thereto; (c) inspecting, reviewing, and analyzing documents
concerning the Plans and administration of the Plans; (d) consulting with actuarial experts; and (e)
participating in lengthy, arm’s-length settlement negotiations with Defendants’ counsel, presided
over by an independent Mediator.

2.23. Class Counsel believes that the Settlement will provide a benefit to the Settlement Class,
and that, when that benefit is weighed against the attendant risks of continuing the prosecution of
the Action, the Settlement represents a reasonable, fair, and adequate resolution of the claims of
the Settlement Class. In reaching this conclusion, Class Counsel has considered, among other
things, the risks of litigation; the time necessary to achieve a complete resolution through litigation;
the complexity of the claims set forth in the Complaint; the ability of Defendants to withstand
judgment; and the benefit accruing to the Plans’ participants under the Settlement.

2.24. Class Counsel believes that the Settlement will provide the Settlement Class significant
protections.

2.25. The Named Plaintiffs and Defendants have thus reached this Settlement by and through
their respective counsel on the terms and conditions set forth here, which they have had a full and
meaningful opportunity to consider with the advice of their respective counsel.

3.      CONDITIONS PRECEDENT TO EFFECTIVENESS OF THE SETTLEMENT

3.1. Effectiveness of This Settlement Agreement. This Settlement Agreement shall not become
binding unless and until each and every one of the following conditions in §§ 3.2 through 3.8 has
been satisfied.

3.2. Court Approval. The Settlement contemplated under this Settlement Agreement shall have
been approved by the Court, as provided for in this § 3.2. The Parties agree jointly to recommend
to the Court that it approve the terms of this Settlement Agreement and the Settlement
contemplated hereunder. The Parties agree to undertake their best efforts, including all steps and

                                                   6
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 8 of 126 PAGEID #: 3318

          In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


efforts contemplated by this Settlement Agreement, and any other steps or efforts which may
become necessary by order of the Court (unless such order modifies the terms of this Settlement
Agreement) or otherwise, to carry out this Settlement Agreement, including the following:

        3.2.1 Motion for Preliminary Approval of Settlement and of Notices. The Court shall
have approved the preliminary motion to be filed by Plaintiffs (“Preliminary Motion”) by issuing
an order in substantially the same form as attached hereto as Exhibit 1 (the “Preliminary Approval
Order”), including the form of class notice in substantially the form as attached hereto as Exhibit
2 (the “Class Notice”), and:

               (a)     Preliminarily approving this Settlement Agreement;

               (b)     Directing the time and manner of the Class Notice; and

               (c)     Finding that: (i) the proposed form of Class Notice fairly and adequately:
                       (A) describes the terms and effect of this Settlement Agreement and of the
                       Settlement, (B) gives notice to the Settlement Class of the time and place of
                       the hearing of the motion for final approval of this Settlement Agreement,
                       and (C) describes how the recipients of the Class Notice may object to
                       approval of this Settlement Agreement; (D) while permitting the Parties to
                       make non-substantive changes to the Class Notice; and (ii) the proposed
                       manner of communicating the Class Notice to the members of the
                       Settlement Class is the best notice practicable under the circumstances.

       3.2.2   Class Certification.

               (a)     The Court shall have certified the Action as a non-opt out class action for
settlement purposes only, pursuant to Federal Rules of Civil Procedure 23(b)(1) and/or (b)(2),
appointing the defined Named Plaintiffs as representatives of the class; appointing Izard, Kindall
& Raabe LLP and Kessler Topaz Meltzer & Check, LLP as Class Counsel; and with a “Settlement
Class” as defined in § 1.25.

                (b)    The Parties stipulate to a certification of the case as a non-opt out class
action for settlement purposes only, pursuant to Federal Rules of Civil Procedure 23(b)(1) and/or
(b)(2), on the foregoing terms. If the Settlement does not become Final, then no Settlement Class
will be deemed to have been certified by or as a result of this Settlement Agreement, and the Action
will for all purposes revert to its status as of February 26, 2018, the day before the mediation
occurred.

        3.2.3 Issuance of Class Notice. On the date and in the manner set by the Court in its
Preliminary Approval Order, Defendants will cause notice of the Preliminary Approval Order to
be delivered to the Settlement Class in the form and manner approved by the Court. The Parties
shall confer in good faith with regard to the content and form of the Class Notice and agree that
notice shall be sent via first-class mail to the last known addresses of all members of the Settlement
Class. The Parties agree, and the form of Preliminary Approval Order attached hereto as Exhibit
1 shall provide, that the last known addresses for members of the Settlement Class as used by
Mercy Health or the Relevant Plans, as updated by the Plans’ typical services when
correspondence is returned as undeliverable without a forwarding address, will suffice for all
                                                  7
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 9 of 126 PAGEID #: 3319

         In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


purposes, mailings, and/or distributions of Lump Sum payments, in connection with this
Settlement, including, without limitation, the mailing of the Class Notice. Defendants will pay the
cost for notice to be sent to the Settlement Class.

       3.2.4 Internet/Publication of Class Notice. Class Counsel also shall have given Notice
by publication of the Settlement Agreement and Class Notice on its website.

       3.2.5   The Fairness Hearing.

               (a)    On the date set by the Court in its Preliminary Approval Order, the Parties
                      shall participate in the hearing (the “Fairness Hearing”) during or after
                      which the Court will determine by order (the “Proposed Final Approval
                      Order,” attached hereto as Exhibit 3) whether: (i) this Settlement
                      Agreement is fair, reasonable, and adequate and should be approved by the
                      Court; (ii) final judgment approving this Settlement Agreement should be
                      entered (“Final Judgment”); (iii) the Settlement Class should be certified as
                      a mandatory non-opt-out class meeting the applicable requirements for a
                      settlement class imposed by Federal Rule of Civil Procedure 23; (iv) the
                      requirements of Federal Rule of Civil Procedure 23 and due process have
                      been satisfied in connection with the distribution of the Class Notice to
                      members of the Settlement Class; (v) the requirements of the Class Action
                      Fairness Act have been satisfied; (vi) to award the Named Plaintiffs Case
                      Contribution Awards and if so, the amount; and (vii) to award attorneys’
                      fees and litigation expenses to Class Counsel and other attorneys who
                      represent members of the Settlement Class and if so, the amounts.

               (b)    The Parties covenant and agree that they will reasonably cooperate with one
                      another in obtaining an acceptable Final Approval Order at the Fairness
                      Hearing and will not do anything inconsistent with obtaining such a Final
                      Approval Order.

        3.2.6 Motion for Final Approval of Class Action Settlement. On the date set by the Court
in its Preliminary Approval Order, Plaintiffs shall have filed a motion (the “Final Approval
Motion”) for a Final Approval Order. The Final Approval Motion shall seek the Court’s finding
that the Final Approval Order is a Final Judgment approving this Settlement and disposing of all
claims in the Action.

3.3. Finality of Final Approval Order. The Final Approval Order shall have become Final, as
defined in § 1.11 of this Settlement Agreement.

3.4. Compliance with the Class Action Fairness Act. The Court shall have determined that
Defendants complied with the Class Action Fairness Act of 2005 (“CAFA”) and its notice
requirements by providing appropriate federal and state officials with information about the
Settlement.

3.5. Dismissal of Action. The Action shall have been dismissed with prejudice as against
Defendants on the Effective Date of Settlement.


                                                8
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 10 of 126 PAGEID #: 3320

          In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


3.6.   No Termination. The Settlement shall not have terminated pursuant to § 10 below.

3.7. Materiality of Settlement Agreement Conditions. The Parties expressly acknowledge that
the effectiveness of this Settlement Agreement is specifically conditioned upon the occurrence of
each and every one of the foregoing conditions precedent prior to the Effective Date of Settlement,
and that a failure of any condition set forth in §§ 3.1 through 3.6 above at any time prior to the
Effective Date of Settlement shall make this Settlement Agreement, and any obligation to pay the
amounts specified in § 8.1, or any portion thereof, null, void, and of no force and effect.

3.8. Establishment of Effective Date of Settlement. If the Parties disagree as to whether each
and every condition set forth in § 3 has been satisfied, they shall promptly confer in good faith
and, if unable to resolve their differences within five (5) business days thereafter, shall present
their disputes for determination to the Mediator, who shall retain jurisdiction for this purpose.

4.     RELEASES AND COVENANT NOT TO SUE

4.1.     “Released Claims” shall mean any and all actual or potential claims, actions, causes of
action, demands, obligations, liabilities, attorneys’ fees, expenses, and costs under federal or state
laws arising out of the allegations of the Complaint that were brought or could have been brought
as of the date of the Settlement Agreement, including the distributions to the Lump Sum Class
Members, any current or prospective challenge to the “Church Plan” status of the Plans, whether
or not such claims are accrued, whether already acquired or subsequently acquired, whether known
or unknown, in law or equity, brought by way of demand, complaint, cross-claim, counterclaim,
third-party claim, or otherwise. Additionally, the Named Plaintiffs, on behalf of themselves and
on behalf of the Settlement Class, hereby expressly waive and relinquish, to the fullest extent
permitted by law and equity, the provisions, rights and benefits of § 1542 of the California Civil
Code, which provides:

               “A general release does not extend to claims which the creditor
               does not know or suspect to exist in his favor at the time of
               executing the release, which if known by him must have
               materially affected his settlement with the debtor and any and
               all provisions, rights and benefits of any similar statute, law or
               principle or common law of the United States, any state thereof,
               or any other jurisdiction.”

       Released Claims are not intended to, and shall not, include the release of any of the
following:

       4.1.1 Any rights or duties arising out of the Settlement Agreement, including the express
warranties and covenants in the Settlement Agreement;

        4.1.2 Individual claims for benefits brought under state law, provided that no
Settlement Class member shall challenge the Plan's status as a church plan exempt from ERISA
in any such claim;

       4.1.3 Claims related to any other plan that is merged into or consolidated with the Plans,
or any of them, after April 26, 2018;

                                                  9
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 11 of 126 PAGEID #: 3321

          In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


        4.1.4 Should the Roman Catholic Church ever disassociate itself from the Plan Sponsors,
as the term is defined in the Plan documents, unless the Plan Sponsors promptly associate with
another church, any claim arising prospectively under ERISA with respect to any event occurring
after such action by the Roman Catholic Church;

       4.1.5    Any claim arising under ERISA with respect to any event occurring after:

                (a)     as to that Plan only, the Internal Revenue Service issues a written ruling that
the Plan(s), or any of them, do not qualify as a church plan;

                (b)     as to that Plan only, pursuant to IRC § 410(d), an election is made on behalf
of the Plan(s), or any of them, resulting in that Plan’s coverage by the ERISA provisions specified
in IRC § 410(d); an amendment to ERISA is enacted and becomes effective as a law of the United
States eliminating the Church Plan exemption in ERISA;

               (c)     the Roman Catholic Church claims no association with the Plans’ Sponsor;
or

               (d)    an amendment to ERISA is enacted and becomes effective as a law of the
United States eliminating the church plan exemption.

       4.1.6 Should any of the events mentioned in § 4.1.4 occur, nothing in the Term Sheet or
Settlement Agreement eliminates or restricts Defendants’ argument that it constitutes a part of the
Roman Catholic Church for purposes of the Church Plan exemption.

4.2. Release by Settlement Named Plaintiffs and the Settlement Class and Covenant Not to Sue.
Subject to § 10 below, upon the Effective Date of Settlement, the Named Plaintiffs on behalf of
themselves and on behalf of all Settlement Class Members and all Settlement Class Members
absolutely and unconditionally release and forever discharge the Releasees from any and all
Released Claims. The Settlement Class covenants and agrees: (i) not to file against any of the
Releasees any claim based on, related to, or arising from any Released Claim; and (ii) that the
foregoing covenants and agreements shall be a complete defense to any such claim against any
Releasee.

4.3. Defendants’ Releases of Settlement Class Representatives, the Settlement Class, and
Plaintiffs’ Counsel. Subject to § 10 below, upon the Effective Date of Settlement, Defendants
absolutely and unconditionally release and forever discharge the Named Plaintiffs, the Settlement
Class and Plaintiffs’ Counsel from any and all claims relating to the institution or prosecution of
the Action.

4.4. Releasees’ Release of Other Releasees. Subject to § 10 below, upon the Effective Date of
Settlement, each of the Releasees also releases each of the other Releasees from any and all claims
which were asserted in the Complaint or any pleading which would have been required to be filed
in the Action or that would be barred by principles of res judicata or collateral estoppel had the
claims asserted in the Complaint or any such other pleading in the Action been fully litigated and
resulted in a Final judgment or order.

5.     COVENANTS

                                                  10
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 12 of 126 PAGEID #: 3322

         In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


        The Named Plaintiffs, on their own behalves and on behalf of the members of the
Settlement Class and the Plans, on the one hand, and Defendants, on the other, hereby covenants
as follows:

5.1. Taxation of Settlement Payments. The Named Plaintiffs acknowledge that Defendants,
Releasees, and any of their Representatives or Successors-In-Interest shall have no responsibility
for any taxes that may be due on the Class Settlement Amount, or on any funds that the Plans,
members of the Settlement Class, or Named Plaintiffs receive under the Settlement. Nothing
herein shall constitute an admission or representation that any taxes will or will not be due on any
payment or allocation made pursuant to the Settlement.

5.2. Non-Disparagement. The Parties, their counsel, and their agents shall refrain from making
derogatory or disparaging comments as to the Settlement Agreement, the Named Plaintiffs, Class
Counsel, any Releasee, Defendants, the Plans, and/or Defendants’ Counsel.

6.     REPRESENTATIONS AND WARRANTIES

6.1.   Parties’ Representations and Warranties.

       6.1.1 Named Plaintiffs each represent and warrant that they have not assigned or
otherwise transferred any interest in any Released Claims against any Releasee, and further
covenant that they will not assign or otherwise transfer any interest in any Released Claims.

        6.1.2 The Named Plaintiffs represent and warrant that they shall have no surviving
claim or cause of action against any of the Releasees with respect to the Released Claims, nor
shall any Settlement Class Member.

        6.1.2.1 The Settlement Class Members also shall have no surviving claim or cause of
action against any of the Releasees with respect to the Released Claims.

         6.1.3 Each of the Parties represent and warrant that they are voluntarily entering into this
Settlement Agreement as a result of arm’s-length negotiations among their counsel; in executing
this Settlement Agreement they are relying solely upon their own judgment, belief and knowledge,
and the advice and recommendations of their own independently selected counsel, concerning the
nature, extent and duration of their rights and claims hereunder and regarding all matters which
relate in any way to the subject matter hereof; except as expressly stated herein, they have not been
influenced to any extent whatsoever in executing this Settlement Agreement by any
representations, statements or omissions pertaining to any of the foregoing matters by any other
Party or its Representatives; and each Party assumes the risk of and unconditionally waives any
and all claims or defenses arising out of any alleged mistake as to facts or law.

        6.1.4 The Parties, and each of them, represent and warrant that they have carefully read
the contents of this Settlement Agreement; they have made such investigation of the facts and law
pertaining to this Settlement Agreement and all of the matters pertaining thereto as they deem
necessary; and this Settlement Agreement is executed freely by each Person executing it on behalf
of each of the Parties.



                                                 11
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 13 of 126 PAGEID #: 3323

         In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


6.2. Signatories’ Representations and Warranties. Each individual executing this Settlement
Agreement on behalf of any other Person does hereby personally represent and warrant to the other
Parties that he or she has the authority to execute this Settlement Agreement on behalf of, and fully
bind, each principal which such individual represents or purports to represent.

7.     NO ADMISSION OF LIABILITY

         The Parties understand and agree that this Settlement Agreement embodies a compromise
and settlement of disputed claims, and that nothing in this Settlement Agreement, including the
furnishing of consideration for this Settlement Agreement, shall be deemed to constitute any
finding that ERISA governs the Plans and/or any wrongdoing by any of the Releasees as it pertains
to the allegations of the Complaint. This Settlement Agreement and the payments made hereunder
are made in compromise of disputed claims and are not admissions of any liability of any kind,
whether legal, equitable, or factual. Moreover, the Releasees specifically deny any such liability
or wrongdoing. Neither the fact nor the terms of this Settlement Agreement shall be offered or
received in evidence in any action or proceeding for any purpose, except in an action or proceeding
to enforce this Settlement Agreement or arising out of or relating to the Final Order.

8.     SETTLEMENT CONSIDERATION

8.1. Lump Sum Payments. During the Plan Year following the Effective Date of the Settlement,
Defendants will pay or cause a $450 Lump Sum Payment to be paid by Mercy Health, the Mercy
Health Partners-Northern Region Retirement Plan, the Mercy Health Partners of Greater
Cincinnati Retirement Plan, or the St. Rita’s Medical Center Retirement Plan, to each Lump Sum
Class Member, as defined in § 1.14. Defendants will notify Class Counsel when the process for
Lump Sum Payments commences. Defendants will have no obligation to inform Class Counsel
when each individual payment or roll-over form is sent to each Lump Sum Class Member. Mercy
Health will cause a toll-free number to be made available for all Class Members to use for inquiries
about their benefit payments.

        8.1.1 Settlement Class Members listed on Schedule A include only those Lump Sum
Class Members who received certain lump sum distributions from January 1, 2011 through and
including the date of the Mediation, February 27, 2018. Generally, these Lump Sum Class
Members received a voluntary lump sum distribution of a traditional annuity benefit, either from
the Mercy Health Partners-Northern Region Retirement Plan, the Mercy Health Partners of Greater
Cincinnati Retirement Plan, or the St. Rita’s Medical Center Retirement Plan, during the time
period from January 1, 2011 through the date of the Mediation, February 27, 2018.

       8.1.2 If Mercy Health, the Mercy Health Partners-Northern Region Retirement Plan, the
Mercy Health Partners of Greater Cincinnati Retirement Plan, or the St. Rita’s Medical Center
Retirement Plan pay the $450 amount to any person listed on Schedule A as a lump sum,
appropriate taxes will be deducted. Any Lump Sum Class Member will have ninety (90) calendar
days after their Lump Sum Payment is mailed to cash their payment. If any Lump Sum Class
Member does not cash his/her payment within that ninety (90) day period, their checks may be
voided and a stop-pay order may be placed on those checks. In such event, those individuals will
be deemed to have waived irrevocably any right in or claim to a lump sum payment, but the
Settlement Agreement nevertheless will bind them and they will have released their claims. Any

                                                 12
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 14 of 126 PAGEID #: 3324

         In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


lump sum payments mailed to a Lump Sum Class Member that is not cashed within that ninety
(90) day period shall be retained by Mercy Health, the Mercy Health Partners-Northern Region
Retirement Plan, the Mercy Health Partners of Greater Cincinnati Retirement Plan, or the St. Rita’s
Medical Center Retirement Plan.

8.2. Plan Payments. If the Mercy Health Partners-Northern Region Retirement Plan, the Mercy
Health Partners of Greater Cincinnati Retirement Plan, or St. Rita’s Medical Center Retirement
Plan pays the $450 amount to each Lump Sum Class Member, those payments will made in similar
fashion to payments made to Plan participants receiving distributions of $1,000.00 or less.

        8.2.1 Each Lump Sum Class Member will receive an election form permitting them to
roll over their distribution or receive a lump sum cash payment. If a Lump Sum Class Member
elects a lump sum payment, all provisions of Paragraph 8.1.2 shall control, and such lump sum
distribution will be subject to applicable tax withholding.

        8.2.2 Each Lump Sum Class Member will have an option to elect a rollover distribution.
After the rollover distribution forms are mailed, Lump Sum Class Members will have sixty (60)
days from the date of such mailing to mail a completed rollover form to the Mercy Health Partners-
Northern Region Retirement Plan, the Mercy Health Partners of Greater Cincinnati Retirement
Plan, or the St. Rita’s Medical Center Retirement Plan, providing instructions as to where these
Plans will deposit the $450 rollover payment. The Plans will process these rollover instructions
within ninety (90) calendar days in accordance with the Class Members’ instructions. If a Lump
Sum Class Member does not send a completed rollover form to these Plans within sixty (60) days,
he or she will be sent a lump sum check via mail and all provisions set forth in Paragraph 8.1.2
shall apply. Such lump sum distribution will be subject to applicable tax withholding. If within
ninety (90) days after any lump sum payment is mailed, a Lump Sum Class Member has not
negotiated that check, such checks may be voided and a stop-pay order may be placed on those
checks. The money will then revert back to Mercy Health Partners-Northern Region Retirement
Plan, the Mercy Health Partners of Greater Cincinnati Retirement Plan, or the St. Rita’s Medical
Center Retirement Plan. In this event, those individuals will be deemed to have waived irrevocably
any right in or claim to a lump sum payment, but the Settlement Agreement nevertheless will bind
them and they will have released their claims.

        8.2.3 The Parties will act in good faith to attempt to minimize adverse tax consequences
of the Lump Sum Payments to certain Settlement Class Members. However, the Settlement Class
Members acknowledge that Defendants, Releasees, and any of their Representatives or
Successors-In-Interest shall not have any responsibility for any taxes that may be due on the Lump
Sum Payments received by Lump Sum Class Members, other than required withholding, if any.
Nothing herein shall constitute an admission or representation that any taxes will or will not be
due on the Lump Sum Payments to certain Settlement Class Members.

8.3. Payment to Settlement Class Counsel and the Named Plaintiffs. Defendants will not
oppose the Named Plaintiffs’ application to the Court for an award of attorneys’ fees,
reimbursement of litigation expenses and for a Case Contribution Award for each of the Named
Plaintiffs that shall not exceed $850,000 in total. Defendants will cause this amount to be paid in
addition to the payments described in §§ 8.1 and 8.2 of this Settlement Agreement. Settlement


                                                13
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 15 of 126 PAGEID #: 3325

         In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


Class Counsel’s attorneys’ fees, expenses, and Case Contribution Award for the Named Plaintiffs
will be subject to the discretion and approval of the Court.

8.4. Application for Attorneys’ Fees, Reimbursement of Litigation Expenses, and Case
Contribution Awards for the Settlement Class Representatives. Class Counsel shall petition the
Court no later than thirty-one (31) days prior to the Fairness Hearing for an award of attorneys’
fees, reimbursement of litigation expenses and Case Contribution Awards for the Settlement Class
Representatives, as specified in § 8.3. Thirty (30) days after the Settlement has become Final and
non-appealable, Defendants shall pay the amount specified in § 8.3.

8.5. Cost of Notice. Defendants shall pay the cost for printing and mailing of class notice in
addition to the amounts specified in §§ 8.1, 8.2 and 8.3.

8.6. Sole Monetary Contributions. The payments provided for in §§ 8.1 and 8.2 shall be the
full and sole consideration made by or on behalf of the Releasees in connection with the Action
and this Settlement Agreement. The amount specified in § 8.3 specifically satisfies any claims for
litigation expenses and attorneys’ fees by Class Counsel and claims for Case Contribution Awards
to the Settlement Class Representatives. Except as set forth above, the Parties shall bear their own
costs and expenses (including attorneys’ fees).

9.     AGREED UPON PLAN PROVISIONS.

9.1. Scope. The provisions of the Settlement Agreement shall apply to the Plans. Each of the
Plans defined in § 1.20 is referred to singularly as a Plan.

9.2. Benefits Commitment. For a period of nine (9) years commencing on the date when the
Settlement has become final and non-appealable (“Effective Date of Settlement”), should the Plans
be unable to pay the accrued benefits due to the Settlement Class Members, Mercy Health will
guarantee, and cause any successor of Mercy Health to guarantee, that the trust funds of the
respective Plans shall have sufficient funds to pay such then accrued benefits. If the Plans are
merged with or into another plan during the aforementioned nine (9) year time period, the Plans’
participants will be entitled to the same (or greater) benefits post-merger as they enjoyed before
the merger.

9.3. Plan Participant Communications. For a period of nine (9) years commencing on the
Effective Date of Settlement, for the Settlement Class Members, Mercy Health will make a Plan
Summary available electronically. The Plan Summary shall be in the format selected by Mercy
Health and contain content as formulated in Mercy Health’s discretion. In summary fashion, the
Plan Summary will disclose the Plans’ fiduciaries, the persons or entities with the authority to
make Plan amendments, describe the benefits available under the Plans, describe the distribution
options, and provide other generalized information about the Plans. Further, the Plan Summary
will state that the Plans are Church Plans, are not governed by ERISA, and that the benefits payable
under the Plans are not insured by the Pension Benefit Guaranty Corporation. The Plan Summary
will not comply with ERISA § 102. If a Settlement Class Member sends a written request for a
Plan Summary, the Settlement Class Member will be provided with access (electronic or
otherwise) to the Plan Summary.



                                                14
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 16 of 126 PAGEID #: 3326

          In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


9.4. Benefit Statement Form. For a period of nine (9) years commencing on the Effective Date
of Settlement, each Settlement Class Member shall have the right to call a toll-free telephone
number and/or access a website and request up-to-date information about their Plan benefit,
including information about their accrued benefits and projected pension benefits. To access
certain information, including information about their accrued benefits and projected pension
benefits, each Settlement Class Member will be required to log into a website or telephonic voice
response system where additional information about their accrued and projected pension benefits
will be made available. Printed benefit statements will be made available upon request.

9.5. Continuing Obligations. Any continuing obligations hereunder agreed to by Defendants
and/or the Operating Entities shall cease in the following circumstances: (a) the Internal Revenue
Service determines (prior to the expiration of the period of time that such obligations are in effect)
that any of the Plans do not qualify for the Church Plan exemption; (b) a court of law issues a final
ruling (prior to the expiration of the period of time that such obligations are in effect) that any of
the Plans do not qualify as Church Plans; (c) an amendment to ERISA is enacted and becomes
effective as a law of the United States (prior to the expiration of the period of time that such
obligations are in effect) eliminating the Church Plan exemption; (d) the Roman Catholic Church
disassociates itself from the Plan Sponsors (prior to the expiration of the period of time that such
obligations are in effect) unless the Plan Sponsors promptly associate with another church; or (e)
the Plan Sponsors elect ERISA coverage for the Plans (prior to the expiration of the period of time
that such obligations are in effect).

10.    TERMINATION OF THE SETTLEMENT AGREEMENT

10.1. Automatic Termination. This Settlement Agreement shall automatically terminate, and
thereupon become null and void, in the following circumstances:

        10.1.1 If the Court declines to approve the Settlement, and if such order declining approval
has become Final, then this Settlement Agreement shall automatically terminate, and thereupon
become null and void, on the date that any such order becomes Final, provided, however, that if
the Court declines to approve the Settlement for any reason, the Parties shall negotiate in good
faith to cure any deficiency identified by the Court, and further provided that if necessary to cure
any such deficiency, Class Counsel shall re-submit within a reasonable time the Preliminary or
Final Approval Motion with an additional or substitute member of the Settlement Class as a named
Class Representative.

        10.1.2 If the Court issues an order in the Action modifying the Settlement Agreement, and
if within thirty-one (31) days after the date of any such ruling the Parties have not agreed in writing
to proceed with all or part of the Settlement Agreement as modified by the Court or by the Parties,
then, provided that no Review Proceeding is then pending from such ruling, this Settlement
Agreement shall automatically terminate, and thereupon become null and void, on the thirty-first
day after issuance of the order referenced in this § 10.1.2.

        10.1.3 If the Sixth Circuit reverses the Court’s order approving the Settlement, and if
within ninety-one (91) days after the date of any such ruling the Parties have not agreed in writing
to proceed with all or part of the Settlement Agreement as modified by the Sixth Circuit or by the
Parties, then, provided that no Review Proceeding is then pending from such ruling, this Settlement

                                                  15
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 17 of 126 PAGEID #: 3327

         In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


Agreement shall automatically terminate, and thereupon become null and void, on the ninety-first
day after issuance of the Sixth Circuit order referenced in this § 10.1.3.

        10.1.4 If the Supreme Court of the United States reverses or remands a Sixth Circuit order
approving the Settlement, and if within thirty-one (31) days after the date of any such ruling the
Parties have not agreed in writing to proceed with all or part of the Settlement Agreement as
modified by the Supreme Court or by the Parties, then this Settlement Agreement shall
automatically terminate, and thereupon become null and void, on the thirty-first day after issuance
of the Supreme Court order referenced in this § 10.1.4.

       10.1.5 If a Review Proceeding is pending of an order declining to approve the Settlement
Agreement or modifying this Settlement Agreement, this Settlement Agreement shall not be
terminated until Final resolution or dismissal of any such Review Proceeding, except by written
agreement of the Parties.

10.2. Consequences of Termination of the Settlement Agreement. If the Settlement Agreement
is terminated and rendered null and void for any reason, the following shall occur:

       10.2.1 The Action shall for all purposes with respect to the Parties revert to their status as
of February 26, 2018, the day before the mediation occurred.

        10.2.2 All Releases given or executed pursuant to the Settlement Agreement shall be null
and void; none of the terms of the Settlement Agreement shall be effective or enforceable; neither
the fact nor the terms of the Settlement Agreement shall be offered or received in evidence in the
Action or in any other action or proceeding for any purpose, except in an action or proceeding
arising under this Settlement Agreement.

11.    MISCELLANEOUS PROVISIONS

11.1. Jurisdiction. The Court shall retain jurisdiction over all Parties, the Action, and this
Settlement Agreement to resolve any dispute that may arise regarding this Settlement Agreement
or the orders and notice referenced in § 3 above, including any dispute regarding validity,
performance, interpretation, administration, enforcement, enforceability, or termination of the
Settlement Agreement and no Party shall oppose the reopening and reinstatement of the Action on
the Court’s active docket for the purposes of effecting this § 11.1.

11.2. Mediator. Prior to the Settlement becoming Final, Robert A. Meyer, Esq. mediator in the
Action, will act as the final arbiter of any disagreements with respect to the Term Sheet and the
provisions of the Settlement Agreement.

11.3. Governing Law. This Settlement Agreement shall be governed by the laws of the United
States, including federal common law, except to the extent that, as a matter of federal law, state
law controls, in which case Ohio law will apply without regard to conflict of law principles.

11.4. Severability. The provisions of this Settlement Agreement are not severable, provided,
however, that no decision by the Court with respect to the award of attorneys’ fees and expenses
or an Incentive Fee to Plaintiff under §§ 8.3-8.4 of this Settlement shall provide cause for either
Party to withdraw, void, or nullify the Settlement.

                                                 16
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 18 of 126 PAGEID #: 3328

         In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


11.5. Amendment. Before entry of a Final Approval Order, this Settlement Agreement may be
modified or amended only by written agreement signed by or on behalf of all Parties. Following
entry of a Final Approval Order, the Settlement Agreement may be modified or amended only by
written agreement signed on behalf of all Parties and approved by the Court.

11.6. Waiver. The provisions of this Settlement Agreement may be waived only by an
instrument in writing executed by the waiving Party. The waiver by any Party of any breach of
this Settlement Agreement shall not be deemed to be or construed as a waiver of any other breach
of this Settlement Agreement, whether prior, subsequent, or contemporaneous with this Settlement
Agreement.

11.7. Construction. None of the Parties hereto shall be considered to be the drafter of this
Settlement Agreement or any provision hereof for the purpose of any statute, case law or rule of
interpretation or construction that would or might cause any provision to be construed against a
drafter.

11.8. Principles of Interpretation. The following principles of interpretation apply to this
Settlement Agreement:

       11.8.1 Headings. The headings of this Settlement Agreement are for reference purposes
only and do not affect in any way the meaning or interpretation of this Settlement Agreement.

       11.8.2 Singular and Plural. Definitions apply to the singular and plural forms of each
term defined.

       11.8.3 Gender. Definitions apply to the masculine, feminine, and neuter genders of each
term defined.

       11.8.4 References to a Person. References to a Person are also to the Person’s permitted
successors and assigns.

       11.8.5 Terms of Inclusion. Whenever the words “include,” “includes” or “including” are
used in this Settlement Agreement, they shall not be limiting but rather shall be deemed to be
followed by the words “without limitation.”

11.9. Further Assurances. Each of the Parties agrees, without further consideration, and as part
of finalizing the Settlement hereunder, that they will in good faith execute and deliver such other
documents and take such other actions as may be necessary to consummate and effectuate the
subject matter and purpose of this Settlement Agreement.

11.10. Survival. All representations, warranties and covenants set forth in this Settlement
Agreement shall be deemed continuing and shall survive the Effective Date of Settlement.

11.11. Notices. Any notice, demand or other communication under this Settlement Agreement
(other than notices to members of the Settlement Class) shall be in writing and shall be deemed
duly given if it is addressed to each of the intended recipients as set forth below and personally
delivered, sent by registered or certified mail (postage prepaid), sent by confirmed facsimile, or
delivered by reputable express overnight courier:

                                                17
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 19 of 126 PAGEID #: 3329

        In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018


A.    IF TO NAMED PLAINTIFF:

      Mark P. Kindall
      Douglas P. Needham
      IZARD, KINDALL & RAABE LLP
      29 South Main Street, Suite 305
      West Hartford, CT 06107
      Telephone: (860) 493-6292
      Facsimile: (860) 493-6290
      mkindall@ikrlaw.com
      dneedham@ikrlaw.com

      Mark K. Gyandoh
      Julie Siebert-Johnson
      KESSLER TOPAZ MELTZER
      & CHECK, LLP
      280 King of Prussia Road
      Radnor, PA 19087
      Tel: (610) 667-7706
      Fax: (610) 667-7056
      Email: mgyandoh@ktmc.com
      Email: jsjohnson@ktmc.com

B.    IF TO DEFENDANTS:

      Howard Shapiro
      Stacey C.S. Cerrone
      Proskauer Rose LLP
      650 Poydras Street, Suite 1800
      New Orleans, LA 70130
      Tel. (504) 310-4088
      Fax: (504) 310-2022
      E-mail: howshapiro@proskauer.com
      E-mail: scerrone@proskauer.com

      Michael A. Bezney
      Chief Legal Officer and General Counsel
      Mercy Health
      1701 Mercy Health Place
      Cincinnati, OH 45237
      mabezney@mercy.com

      Frank A. Warning
      Corporate Director, Human Resources Compliance & Assistant General Counsel
      Mercy Health
      1701 Mercy Health Place
      Cincinnati, OH 45237
      FAWarning@mercy.com

                                           18
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 20 of 126 PAGEID #: 3330

         In re Mercy Health ERISA Litigation – Settlement Agreement July 13, 2018



Any Party may change the address at which it is to receive notice by written notice delivered to
the other Parties in the manner described above.

11.12. Entire Agreement. This Settlement Agreement contains the entire agreement among the
Parties relating to the settlement of the Action. It specifically supersedes any settlement terms or
settlement agreements relating to the Complaint that were previously agreed upon orally or in
writing by any of the Parties, including the terms of the Term Sheet and any and all discussions,
representations, warranties or the like prior to the Effective Date of Settlement.

11.13. Counterparts. This Settlement Agreement may be executed by exchange of executed
signature pages, and any signature transmitted by facsimile or electronic mail for the purpose of
executing this Settlement Agreement shall be deemed an original signature for purposes of this
Settlement Agreement. This Settlement Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which, taken together, shall constitute
one and the same instrument.

11.14. Binding Effect. This Settlement Agreement binds and inures to the benefit of the Parties
hereto, their assigns, heirs, administrators, executors, and Successors-in-Interest.




                                                19
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 21 of 126 PAGEID #: 3331
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 22 of 126 PAGEID #: 3332
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 23 of 126 PAGEID #: 3333

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 12, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   H.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   W.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   Estate of A.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   I.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.A.


                                                                          1
100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 24 of 126 PAGEID #: 3334

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   H.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   G.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.A.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   G.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.B.

                                                                          2

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 25 of 126 PAGEID #: 3335

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   G.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   W.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.B.

                                                                          3

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 26 of 126 PAGEID #: 3336

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   Estate of M.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   W.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.B.

                                                                          4

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 27 of 126 PAGEID #: 3337

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.B.

                                                                          5

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 28 of 126 PAGEID #: 3338

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   H.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   W.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   G.C.

                                                                          6

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 29 of 126 PAGEID #: 3339

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   I.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   G.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.C.

                                                                          7

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 30 of 126 PAGEID #: 3340

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   Y.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.C.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   Estate of L.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   H.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.D.

                                                                          8

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 31 of 126 PAGEID #: 3341

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.D.

                                                                          9

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 32 of 126 PAGEID #: 3342

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.D.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.E.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.E.

                                                                         10

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 33 of 126 PAGEID #: 3343

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.E.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   V.E.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.E.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.B.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.E.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.E.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.E.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.E.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.E.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.E.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   V.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.F.

                                                                         11

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 34 of 126 PAGEID #: 3344

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.F.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.G.

                                                                         12

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 35 of 126 PAGEID #: 3345

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   Estate of C.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   F.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.G.

                                                                         13

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 36 of 126 PAGEID #: 3346

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.G.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   I.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.H.

                                                                         14

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 37 of 126 PAGEID #: 3347

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.H.

                                                                         15

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 38 of 126 PAGEID #: 3348

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   H.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   G.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   V.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.H.

                                                                         16

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 39 of 126 PAGEID #: 3349

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   H.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.H.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.I.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.I.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.J.

                                                                         17

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 40 of 126 PAGEID #: 3350

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   H.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   W.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.J.

                                                                         18

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 41 of 126 PAGEID #: 3351

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.J.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   Estate of S.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.K.

                                                                         19

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 42 of 126 PAGEID #: 3352

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   W.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.K.

                                                                         20

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 43 of 126 PAGEID #: 3353

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   H.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.K.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   W.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   V.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.L.

                                                                         21

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 44 of 126 PAGEID #: 3354

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   H.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   V.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   G.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   F.L.

                                                                         22

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 45 of 126 PAGEID #: 3355

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   V.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.L.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   F.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   V.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.M.

                                                                         23

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 46 of 126 PAGEID #: 3356

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.M.

                                                                         24

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 47 of 126 PAGEID #: 3357

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   Z.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   W.M.

                                                                         25

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 48 of 126 PAGEID #: 3358

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   H.M.

                                                                         26

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 49 of 126 PAGEID #: 3359

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.M.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.N.

                                                                         27

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 50 of 126 PAGEID #: 3360

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   G.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.N.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.O.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.O.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.O.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.O.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.O.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.O.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   V.O.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.O.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.O.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.O.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.O.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.O.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.O.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.O.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.O.

                                                                         28

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 51 of 126 PAGEID #: 3361

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.O.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.P.

                                                                         29

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 52 of 126 PAGEID #: 3362

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.P.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   Y.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   G.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.R.

                                                                         30

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 53 of 126 PAGEID #: 3363

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   Q.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.R.

                                                                         31

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 54 of 126 PAGEID #: 3364

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   Estate of D.R.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.R.

                                                                         32

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 55 of 126 PAGEID #: 3365

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   V.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   Estate of A.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   W.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.S.

                                                                         33

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 56 of 126 PAGEID #: 3366

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   G.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   Estate of C.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.S.

                                                                         34

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 57 of 126 PAGEID #: 3367

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   P.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   F.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.S.

                                                                         35

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 58 of 126 PAGEID #: 3368

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.S.

                                                                         36

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 59 of 126 PAGEID #: 3369

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   W.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   Estate of R.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   G.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.S. Trust
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   W.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   G.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.S.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   G.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   O.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.T.

                                                                         37

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 60 of 126 PAGEID #: 3370

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   V.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   G.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   G.G. Trust
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.T.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.U.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.U.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.U.

                                                                         38

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 61 of 126 PAGEID #: 3371

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.U.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.U.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.U.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.U.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.V.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.V.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   L.V.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   V.V.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.V.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.V.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   G.V.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.V.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.V.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.V.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.V.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.W.

                                                                         39

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 62 of 126 PAGEID #: 3372

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   N.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.W.

                                                                         40

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 63 of 126 PAGEID #: 3373

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   W.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   G.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   F.W.

                                                                         41

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 64 of 126 PAGEID #: 3374

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   T.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.W.

                                                                         42

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 65 of 126 PAGEID #: 3375

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                                 Initials of Lump
                                                                                                                  Sum Payment
         Name of Plan
                                                                                                                     Recipient

         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   A.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.W.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.Y.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   R.Y.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.Y.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   B.Y.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   D.Y.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.Y.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.Z.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   K.Z.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   M.Z.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   S.Z.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   C.Z.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   E.Z.
         Mercy Health Partners – Northern Region Retirement Plan (St. Charles, St. Vincent, St. Anne) (Toledo)   J.Z.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                                J.A.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                                S.B.

                                                                         43

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 66 of 126 PAGEID #: 3376

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                L.B.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                C.B.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                K.B.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                C.B.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                H.B.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                G.B.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                B.B.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                J.B.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                C.B.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                M.C.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                V.C.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                A.D.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                J.D.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                J.E.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                N.E.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                L.F.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                K.G.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                E.G.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                A.H.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                A.H.

                                                                         44

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 67 of 126 PAGEID #: 3377

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                K.H.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                S.H.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                A.J.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                E.J.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                M.J.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                A.K.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                C.K.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                S.K.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                W.K.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                T.L.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                D.L.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                K.L.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                W.L.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                M.L.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                B.L.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                K.M.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                T.M.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                J.N.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                P.P.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                K.P.

                                                                         45

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 68 of 126 PAGEID #: 3378

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                N.P.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                S.P.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                J.P.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                D.R.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                J.S.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                K.S.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                C.S.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                D.S.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                L.S.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                L.S.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                C.S.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                C.S.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                S.S.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                D.T.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                D.V.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                A.W.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                V.W.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                V.W.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                N.W.
         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                M.W.

                                                                         46

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 69 of 126 PAGEID #: 3379

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)                S.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.A.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.A.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.A.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.A.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        V.A.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.A.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.A.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.A.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        G.B.

                                                                         47

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 70 of 126 PAGEID #: 3380

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        P.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        P.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.B.

                                                                     48

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 71 of 126 PAGEID #: 3381

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        N.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.B.

                                                                     49

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 72 of 126 PAGEID #: 3382

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        P.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.B.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.C.

                                                                     50

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 73 of 126 PAGEID #: 3383

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.C.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.D.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        V.D.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.D.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.D.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.D.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.D.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.D.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.D.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.D.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.D.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.D.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.D.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.D.

                                                                     51

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 74 of 126 PAGEID #: 3384

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.D.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.E.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.E.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.E.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.E.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.E.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.E.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.E.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.E.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.E.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.E.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.F.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.F.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.F.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.F.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.F.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.F.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.F.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.F.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.F.

                                                                     52

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 75 of 126 PAGEID #: 3385

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.F.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.F.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        H.F.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.F.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.F.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        V.F.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.F.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.F.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        F.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.G.

                                                                     53

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 76 of 126 PAGEID #: 3386

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        V.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.G.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        P.H.

                                                                     54

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 77 of 126 PAGEID #: 3387

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        G.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.H.

                                                                     55

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 78 of 126 PAGEID #: 3388

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        H.H.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.I.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.I.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.J.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        G.J.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.J.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.J.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.J.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.J.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.J.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.J.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.J.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.J.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.J.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.J.

                                                                     56

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 79 of 126 PAGEID #: 3389

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.K.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.K.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.K.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.K.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.K.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.K.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.K.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.K.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.K.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.K.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.K.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.K.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.K.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.K.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.K.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.K.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.K.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        P.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.L.

                                                                     57

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 80 of 126 PAGEID #: 3390

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        V.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        F.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.L.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.L.

                                                                     58

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 81 of 126 PAGEID #: 3391

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        W.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        W.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        N.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.M.

                                                                     59

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 82 of 126 PAGEID #: 3392

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        P.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        W.M.

                                                                     60

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 83 of 126 PAGEID #: 3393

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        V.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        N.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        E.M.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.N.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.N.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.N.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        E.N.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.N.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.N.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.N.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        E.N.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.N.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.N.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.O.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.O.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.O.

                                                                     61

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 84 of 126 PAGEID #: 3394

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.O.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.O.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.O.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.O.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.P.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.P.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.P.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.P.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        H.P.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        Z.P.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.P.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.P.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        G.P.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.P.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.P.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        E.P.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.P.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.P.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.P.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.R.

                                                                     62

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 85 of 126 PAGEID #: 3395

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        P.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        P.R.

                                                                     63

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 86 of 126 PAGEID #: 3396

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.R.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        P.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.S.

                                                                     64

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 87 of 126 PAGEID #: 3397

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.S.

                                                                     65

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 88 of 126 PAGEID #: 3398

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        H.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        P.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        E.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        A.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        E.S.

                                                                     66

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 89 of 126 PAGEID #: 3399

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        E.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        I.S.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.T.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.T.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.T.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.T.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.T.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.T.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.T.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.T.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.T.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.T.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.T.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.T.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        H.T.

                                                                     67

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 90 of 126 PAGEID #: 3400

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.T.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        H.T.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.U.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.U.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.U.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.U.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.V.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.V.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        N.V.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.V.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.V.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.V.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.V.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        H.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.W.

                                                                     68

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 91 of 126 PAGEID #: 3401

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        E.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        G.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        B.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        T.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        N.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        N.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        V.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        H.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        D.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        S.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        C.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.W.

                                                                     69

100261571v2
                   Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 92 of 126 PAGEID #: 3402

                                                     In re Mercy Health ERISA Litigation,
                                                    No. 1:16-cv-00441-SJD-SKB (S.D. Ohio)

                                               Settlement Agreement, July 13, 2018: Schedule A


                                                                                                 Initials of Lump
                                                                                                  Sum Payment
         Name of Plan
                                                                                                     Recipient

         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        V.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        M.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        J.W.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        R.Y.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        V.Y.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        L.Y.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        K.Z.
         St. Rita’s Medical Center Retirement Plan (Lima)                                        E.Z.




                                                                     70

100261571v2
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 93 of 126 PAGEID #: 3403




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            (WESTERN DIVISION)


IN RE MERCY HEALTH ERISA LITIGATION          No.: 1:16-cv-00441-SJD-SKB



                  CLASS ACTION SETTLEMENT AGREEMENT




                               EXHIBIT 1
          [PROPOSED] PRELIMINARY APPROVAL ORDER
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 94 of 126 PAGEID #: 3404




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                (WESTERN DIVISION)


IN RE MERCY HEALTH ERISA LITIGATION                   No.: 1:16-cv-00441-SJD-SKB



    [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT, NOTICE
          PROCEDURES AND SCHEDULING OF A FAIRNESS HEARING

       This litigation involves claims for alleged violations of the Employee Retirement Income

Security Act of 1974, as amended, 29 U.S.C. §§ 1001, et seq. (“ERISA”), with respect to certain

pension plans (the “Plans”),1 each of which Defendants claim is exempt from ERISA’s

requirements pursuant to the exemption for “Church Plans,” 29 U.S.C. § 1002(33)(A).


1
  Capitalized terms not otherwise defined in this Order shall have the same meaning as ascribed to
them in the Class Action Settlement Agreement. As set forth in the Settlement Agreement, the
Plans are:
               (a) Mercy Health Partners - Northern Region Retirement Plan (including the
               following merged plans: the St. Charles Mercy Hospital Retirement Plan, the St.
               Vincent Medical Center Defined Benefit Plan, the St. Anne Mercy Hospital
               Retirement Plan (also known as the Riverside Mercy Hospital Retirement Plan),
               the Mercy Hospital Plan of Tiffin, Ohio), and the Mercy Health Partners - Northern
               Region Retirement Plan (Tiffin)).
               (b) St. Rita’s Medical Center Retirement Plan (Lima).
               (c) Community Health Partners Regional Medical Center Employees’ Defined
               Benefit Pension Plan (Lorain) (including the following merged plans: the St.
               Joseph Hospital and Health Center Defined Benefit Pension Plan and the Lakeland
               Community Hospital Defined Benefit Pension Plan).
               (d) Retirement Plan for Employees of Humility of Mary Health Partners
               (Youngstown) (including the following merged plans: the Retirement Plan for
               Employees of St. Elizabeth Hospital Medical Center and the Retirement Plan for
               Employees of St. Joseph Riverside Hospital).
               (e) Mercy Health Partners Pension Plan (Northeast Pennsylvania) (including
               the following merged plans: Mercy Health Partners Pension Plan (NEPA -
               Scranton), the Mercy Health System Northeast Region Defined Benefit Plan 1, the
               Mercy Health System Northeast Region Defined Benefit Plan 2, and the Mercy
               Health Partners Wilkes-Barre Employees’ Pension Plan (NEPA - WB)).


                                                1
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 95 of 126 PAGEID #: 3405




        Plaintiffs have presented a proposed settlement (the “Settlement”) to the Court for

preliminary approval. The terms of the Settlement are set forth in the Class Action Settlement

Agreement (“Settlement Agreement”) (Dkt. No. _____), executed by counsel on July 13, 2018 on

behalf of the Parties. Named Plaintiffs have filed a Motion for Preliminary Approval of the

Settlement. The Court has considered the Settlement to determine, among other things, whether

to approve preliminarily the Settlement, certify preliminarily a Settlement Class, authorize the

dissemination of Class Notice to members of the Settlement Class, and set a date and time for the

Fairness Hearing.        Upon reviewing the Settlement Agreement, it is hereby ORDERED,

ADJUDGED AND DECREED as follows:

        1.      Class Findings. The Court makes the following preliminary findings with respect

to the proposed Settlement Class:

                a)       The Court preliminarily finds that the Settlement Class is ascertainable from

records kept with respect to the Plans and from other objective criteria, and the members of the

Settlement Class are so numerous that their joinder before the Court would be impracticable. Rule

23(a)(1) is satisfied.

                b)       The Court preliminarily finds that there are one or more questions of fact

and/or law common to the Settlement Class including, but not limited to, whether the Plans are



                (f) Mercy Health System - Western Ohio Retirement Plan (Springfield Mercy)
                (including the following merged plans: the Mercy Memorial Hospital Retirement
                Plan, the Mercy Medical Center Retirement Plan, the Mercy Health System –
                Western Ohio Acute Care Facility Retirement Plan, the Mercy Siena Nursing Home
                Retirement Plan, the McAuley Center Retirement Plan, and the Mercy Health
                System – Western Ohio Long Term Retirement Plan).
                (g) Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)
                (including the following merged plans: the Anderson Mercy Hospital Plan, the
                Sisters of Mercy of Hamilton, Ohio Retirement Plan, and the Clermont Mercy
                Hospital Retirement Plan).


                                                   2
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 96 of 126 PAGEID #: 3406




governed by ERISA or are exempt as “Church Plans,” and – if governed by ERISA – whether

Defendants have failed to comply with ERISA requirements. Rule 23(a)(2) is satisfied.

                c)     The Court preliminarily finds that Named Plaintiffs David Lupp, Janet

Whaley, Leslie Biedelman, Patricia Blockus, Charles Bork, Marilyn Gagne, Karl Mauger, Patricia

Mauger, Beth Zaworski, Nancy Zink, Mary Alban, and Linda Derrick are members of the

Settlement Class and their claims are typical of the claims of the Settlement Class. Rule 23(a)(3)

is satisfied.

                d)     The Court preliminarily finds that the Named Plaintiffs will fairly and

adequately protect the interests of the Settlement Class in that: (i) their interests and the nature of

claims alleged are consistent with those of the members of the Settlement Class; (ii) there appear

to be no conflicts between or among the proposed Class Representatives and the Settlement Class;

and (iii) the proposed Class Representatives and the members of the Settlement Class are

represented by qualified, reputable counsel who are experienced in preparing and prosecuting

large, complicated ERISA class actions. Rule 23(a)(4) is satisfied.

                e)     The Court preliminarily finds that the prosecution of separate actions by

individual members of the Settlement Class would create a risk of: (i) inconsistent or varying

adjudications as to individual class members that would establish incompatible standards of

conduct for Defendants; or (ii) adjudications as to individual class members that would, as a

practical matter, be dispositive of the interests of the other members not parties to the

adjudications, or substantially impair or impede those persons’ ability to protect their interests.

Rule 23(b)(1) is satisfied.

                f)     Alternatively, the Court preliminarily finds that Defendants have acted or

refused to act on grounds generally applicable to the Settlement Class, and such conduct may be




                                                  3
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 97 of 126 PAGEID #: 3407




subject to appropriate final injunctive relief or corresponding declaratory relief with respect to the

Settlement Class as a whole. Rule 23(b)(2) is satisfied.

               g)      The Court preliminarily finds that Izard, Kindall & Raabe LLP and Kessler

Topaz Meltzer & Check, LLP (collectively, “Class Counsel”) are capable of fairly and adequately

representing the interests of the Settlement Class. Having reviewed the declarations of Class

Counsel in Support of Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action

Settlement, the Court determines that Class Counsel have done extensive work identifying or

investigating potential claims in the Action, and have litigated the validity of those claims through

the motion to dismiss the case. Class Counsel are experienced in handling class actions, other

complex litigation, and claims of the type asserted in the Action. Class Counsel are knowledgeable

about the applicable law, and have committed the necessary resources to represent the Settlement

Class. Rule 23(g) is satisfied.

       2.      Class Certification. Based on the findings set forth above, the Court preliminarily

certifies the following class under Federal Rules of Civil Procedure 23(b)(1) and/or (2) and 23(e)

in this litigation (the “Settlement Class”):


               All present or past participants (vested or non-vested) or beneficiaries of the
               Plans as of the Effective Date of the Settlement. The Settlement Class shall
               be certified as a non-opt out class action for settlement purposes only,
               pursuant to Federal Rules of Civil Procedure 23 (b)(1) and/or (b)(2).

       The Court preliminarily appoints David Lupp, Janet Whaley, Leslie Biedelman, Patricia

Blockus, Charles Bork, Marilyn Gagne, Karl Mauger, Patricia Mauger, Beth Zaworski, Nancy

Zink, Mary Alban, and Linda Derrick as representatives for the Settlement Class, and Izard,

Kindall & Raabe LLP and Kessler Topaz Meltzer & Check, LLP as Class Counsel for the

Settlement Class, and Strauss Troy Co., LPA as Liaison Counsel.




                                                  4
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 98 of 126 PAGEID #: 3408




       3.      Preliminary Findings Regarding Proposed Settlement. The Court preliminarily

finds that: (1) there is no evidence that the Settlement Agreement is the result of fraud or collusion;

to the contrary, the Settlement was arrived at following significant litigation and arms-length

negotiations conducted between experienced counsel with the assistance of a highly-regarded

mediator; (2) the issues raised in the litigation are complex, and continued litigation would be both

expensive and time consuming; (3) the parties engaged in sufficient discovery to fairly evaluate

the strengths and weaknesses of their respective legal positions; (4) plaintiffs’ likelihood of

succeeding on the merits is far from assured, especially in light of caselaw developments since the

initial filing of their lawsuit; (5) class counsel and the class representatives support the settlement;

and (6) the settlement of this substantial and complex litigation would serve the public interest.

       4.      Fairness Hearing. A hearing is scheduled for                        , at ___ a.m. (the

“Fairness Hearing”) to determine, among other things:

               a)      Whether the Settlement should be approved as fair, reasonable, and

adequate;

               b)      Whether the Complaint should be dismissed with prejudice pursuant to the

terms of the Settlement Agreement;

               c)      Whether the Class Notice provided for by the Settlement Agreement: (i)

constituted the best practicable notice; (ii) constituted notice that was reasonably calculated, under

the circumstances, to apprise members of the Settlement Class of the pendency of the litigation,

their right to object to the Settlement, and their right to appear at the Fairness Hearing; (iii) was

reasonable and constituted due, adequate, and sufficient notice to all persons entitled to notice; and

(iv) met all applicable requirements of the Federal Rules of Civil Procedure, and any other

applicable law;




                                                   5
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 99 of 126 PAGEID #: 3409




               d)      Whether Class Counsel adequately represented the Settlement Class for

purposes of entering into and implementing the Settlement Agreement;

               e)      Whether the application for payment of attorneys’ fees and reimbursement

of expenses to Class Counsel should be approved; and

               f)      Whether the application for Case Contribution Awards for the Class

Representatives should be approved.

       5.      Class Notice. A proposed form of Class Notice is attached as Exhibit 2 to the

Settlement Agreement (which is Exhibit A to the Declaration of Mark P. Kindall in Support of

Plaintiffs’ Motion for Preliminary Approval). With respect to such form of Class Notice, the Court

finds that such form fairly and adequately: (a) describes the terms and effect of the Settlement

Agreement; (b) notifies the Settlement Class that Class Counsel’s attorneys’ fees and expenses,

and Class Representatives’ Case Contribution Awards, will be determined in the sole discretion of

the Court and paid according to §§ 8.3 and 8.4 of the Settlement Agreement; (c) gives notice to

the Settlement Class of the time and place of the Fairness Hearing; and (d) describes how the

recipients of the Class Notice may object to any of the relief requested. Further with respect to the

form of the Class Notice, the Parties may make non-substantive, administrative changes/edits to

the text and form of the Class Notice.

               a)      By no later than thirty (30) days after entry of this Preliminary Approval

Order, Defendants shall cause the Class Notice, with such non-substantive, administrative

changes/edits modifications thereto as may be agreed upon by the Parties, to be sent to the last

known address of all members of the Settlement Class by first-class mail. Defendants will pay the

cost for sending notice to the Settlement Class as part of the Settlement administration.




                                                 6
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 100 of 126 PAGEID #: 3410




               b)      By no later than thirty (30) days after entry of this Preliminary Approval

Order, Plaintiffs will cause the Settlement Agreement and the Class Notice to be published on the

website identified in the Class Notice.

               c)      At least seven (7) days prior to the Fairness Hearing, Class Counsel shall

file with the Court proof of timely compliance with the requirements of Paragraph 5(b) above, and

Defendants’ Counsel shall file with the Court proof of timely compliance with the requirements of

Paragraph 5(a) above as well as proof of timely compliance with the notice requirements of the

Class Action Fairness Act, 28 U.S.C. § 1715(b).

               d)      By no later than                   (thirty-one (31) days before the Fairness

Hearing), Class Counsel shall file motions for final approval of the Settlement, attorneys’ fees and

expenses, and Case Contribution Awards for the Settlement Class Representatives.

       6.      Objections to Settlement. Any member of the Settlement Class who wishes to

object to the fairness, reasonableness, or adequacy of the Settlement, to any term of the Settlement

Agreement, to the application for payment of attorneys’ fees and reimbursement of expenses, or

to the application for Case Contribution Awards for the Settlement Class Representatives, may

timely file an Objection in writing no later than                   (fourteen (14) days prior to the

Fairness Hearing). Any objection must be signed and must include (a) the case name and number

(In re Mercy Health ERISA Litigation, No. 1:16-cv-00441-SJD); (b) the full name, current address,

and telephone number of the Class Member making the objection, and (c) a description of the

objection, including whatever factual and legal support the objecting Class Members believes to

be appropriate. Any objector must also provide the following additional information if the listed

conditions apply:




                                                    7
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 101 of 126 PAGEID #: 3411




       a. If the objecting Class Member intends to call any witnesses in support of his or her

            objection, he or she must provide the names and addresses or the witnesses, together

            with a brief summary of their testimony;

       b. If the objecting Class Member intends to submit documents in support of his or her

            objection, her or she must provide copies of each document;

       c. If the objecting Class Member is represented by an attorney or attorneys, the objecting

            Class Member must provide the name(s), address(es) and phone number(s) of each

            attorney; and

       d. If the objecting Class Member previously appeared as an objector, or any attorney

            representing the objecting Class Member provided legal assistance in preparing an

            objection, with respect to another class action settlement, the objecting Class Member

            must provide the name of the case, the court in which the case was filed, and the docket

            number.

       7.      The addresses for filing objections with the Court is as follows:

       Clerk of the Court
       United States District Court
       Southern District of Ohio
       Potter Stewart U.S. Courthouse
       100 East Fifth Street
       Room 103
       Cincinnati, OH 45202

       Re:    In re Mercy Health ERISA Litigation
       No. 1:16-cv-00441-SJD-SKB


       8.      If an objector hires an attorney to represent him or her for the purposes of making

such objection pursuant to this paragraph, the attorney must file a notice of appearance with the

Court by no later than                       (fourteen (14) days before the date of the Fairness

Hearing). Any member of the Settlement Class or other Person who does not timely file a written


                                                 8
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 102 of 126 PAGEID #: 3412




objection complying with the terms of this paragraph shall be deemed to have waived, and shall

be foreclosed from raising, any objection to the Settlement, and any untimely objection shall be

barred.         Any responses     to   objections   shall   be filed with     the Court no later

than                     (seven (7) days before the Fairness Hearing).

          9.      Appearance at Fairness Hearing. Any objector who files and serves a timely,

written objection in accordance with paragraph 6 above, may also appear at the Fairness Hearing

either in person or through counsel retained at the objector’s expense. Objectors or their attorneys

intending to appear at the Fairness Hearing must indicate that intention in his or her written

objection. Any objector who does not timely file and serve a notice of intention to appear in

accordance with this paragraph shall not be permitted to appear at the Fairness Hearing, except for

good cause shown.

          10.     Additional Briefs. Any additional briefs the Parties may wish to file in support of

the Settlement shall be filed no later than                           (seven (7) days before the

Fairness Hearing).

          11.     Notice Expenses. The expense of printing and mailing all notices required shall be

paid by the Defendants as provided in § 8.5 of the Settlement Agreement.

          12.     Service of Papers. Defendants’ Counsel and Class Counsel shall promptly furnish

each other with copies of any and all objections that come into their possession.

          13.     Termination of Settlement. This Order shall become null and void, and shall be

without prejudice to the rights of the parties, all of whom shall be restored to their respective

positions existing as of February 26, 2018 (the day before the mediation occurred), if the

Settlement is terminated in accordance with the Settlement Agreement. In such event, Section 10

of the Settlement Agreement shall govern the rights of the Parties.




                                                    9
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 103 of 126 PAGEID #: 3413




       14.     Use of Order. If this Order becomes of no force or effect, it shall not be construed

or used as an admission, concession, or declaration by or against the Defendants, the Class

Representatives or the Settlement Class.

       15.     Continuance of Hearing. The Court may continue the Fairness Hearing without

further written notice.


SO ORDERED this _____ day of _________________, 2018


                                                     ______________________________
                                                     Hon. Susan J. Dlott
                                                     U.S. District Judge




                                                10
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 104 of 126 PAGEID #: 3414




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            (WESTERN DIVISION)


IN RE MERCY HEALTH ERISA LITIGATION           No.: 1:16-cv-00441-SJD-SKB



                   CLASS ACTION SETTLEMENT AGREEMENT




                               EXHIBIT 2
                       [PROPOSED] CLASS NOTICE
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 105 of 126 PAGEID #: 3415




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 (WESTERN DIVISION)



IN RE MERCY HEALTH ERISA LITIGATION                    No.: 1:16-cv-00441-SJD-SKB



  NOTICE OF PROPOSED SETTLEMENT OF ERISA CLASS ACTION LITIGATION
                 AND SETTLEMENT FAIRNESS HEARING

       This notice (“Notice”) advises you of a proposed settlement (the “Settlement”) of a class
action lawsuit brought by Plaintiffs David Lupp, Janet Whaley, Leslie Beidelman, Patricia
Blockus, Charles Bork, Marilyn Gagne, Karl Mauger, Patricia Mauger, Beth Zaworski, Nancy
Zink, Mary Alban, and Linda Derrick (the “Plaintiffs”) on behalf of themselves, the Plans (referred
to below), and members of a Settlement Class against Defendants, alleging that the Defendants
breached their fiduciary duties and violated the federal law governing pension plans, the Employee
Retirement Income Security Act of 1974 (“ERISA”). Plaintiffs and Defendants are referred to in
this Notice as the “Parties.”

                      PLEASE READ THIS NOTICE CAREFULLY.
                   A FEDERAL COURT AUTHORIZED THIS NOTICE.
                          THIS IS NOT A SOLICITATION.
                           YOU HAVE NOT BEEN SUED.

        Your legal rights might be affected if you are a current or former participant (vested or
non-vested) or beneficiary of one of the following defined benefit pension plans, or of one of the
earlier plans, shown in parenthesis below, which were subsequently merged into one of the seven
current plans (collectively, the “Plans”) and are included in the proposed settlement:

               (a) Mercy Health Partners - Northern Region Retirement Plan (including the
               following merged plans: the St. Charles Mercy Hospital Retirement Plan, the St.
               Vincent Medical Center Defined Benefit Plan, the St. Anne Mercy Hospital
               Retirement Plan (also known as the Riverside Mercy Hospital Retirement Plan),
               the Mercy Hospital Plan of Tiffin, Ohio, and the Mercy Health Partners - Northern
               Region Retirement Plan (Tiffin)).
               (b) St. Rita’s Medical Center Retirement Plan (Lima).
               (c) Community Health Partners Regional Medical Center Employees’ Defined
               Benefit Pension Plan (Lorain) (including the following merged plans: the St.
               Joseph Hospital and Health Center Defined Benefit Pension Plan and the Lakeland
               Community Hospital Defined Benefit Pension Plan).
               (d) Retirement Plan for Employees of Humility of Mary Health Partners
               (Youngstown) (including the following merged plans: the Retirement Plan for

                                                1
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 106 of 126 PAGEID #: 3416




               Employees of St. Elizabeth Hospital Medical Center and the Retirement Plan for
               Employees of St. Joseph Riverside Hospital,).
               (e) Mercy Health Partners Pension Plan (Northeast Pennsylvania) (including
               the following merged plans: Mercy Health Partners Pension Plan (NEPA -
               Scranton), the Mercy Health System Northeast Region Defined Benefit Plan 1, the
               Mercy Health System Northeast Region Defined Benefit Plan 2, and the Mercy
               Health Partners Wilkes-Barre Employees’ Pension Plan (NEPA - WB)).
               (f) Mercy Health System - Western Ohio Retirement Plan (Springfield Mercy)
               (including the following merged plans: the Mercy Memorial Hospital Retirement
               Plan, the Mercy Medical Center Retirement Plan, the Mercy Health System –
               Western Ohio Acute Care Facility Retirement Plan, the Mercy Siena Nursing Home
               Retirement Plan, the McAuley Center Retirement Plan, and the Mercy Health
               System – Western Ohio Long Term Retirement Plan).
               (g) Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)
               (including the following merged plans: the Anderson Mercy Hospital Plan, the
               Sisters of Mercy of Hamilton, Ohio Retirement Plan, and the Clermont Mercy
               Hospital Retirement Plan).
Plaintiffs in this litigation have requested that the Court certify a non-opt-out class of current and
former participants and beneficiaries in all of the above-listed Plans for settlement purposes only
(the “Settlement Class”) and have further requested that the Court approve a proposed settlement
(the “Settlement”) described in more detail below.

        This Notice contains summary information with respect to the Settlement. The terms and
conditions of the Settlement are set forth in the Class Action Settlement Agreement (the
“Settlement Agreement”). The Settlement Agreement, and additional information with respect to
this lawsuit and the Settlement, are available at [WEBSITE].

         The Plaintiffs brought this lawsuit alleging that the Defendants did not operate the Plans in
accordance with ERISA. Defendants claim that the Plans do not have to satisfy ERISA’s
requirements because they qualify as exempt “Church Plans.” The Settlement resolves all claims
in the Action against Defendants. The Settlement is not, and should not be construed as, an
admission of any fault, liability or wrongdoing whatsoever by any of the Defendants. Defendants
continue to deny any and all of the allegations of the Complaint and/or any wrongdoing. Plaintiffs
and Class Counsel believe that the Settlement provides substantial financial and administration
protections for the Settlement Class, and, when considered in light of the risks involved in the
litigation, the proposed Settlement is fair, reasonable, and adequate, and in the best interests of the
Settlement Class.

        Identification of Class Counsel: Any questions regarding the Settlement should be
directed to Class Counsel: Mark Kindall or Douglas Needham of Izard, Kindall & Raabe, LLP,
29 South Main Street, Suite 305, West Hartford, Connecticut 06107, or Mark Gyandoh of Kessler
Topaz Meltzer & Check, LLP, 280 King of Prussia Road, Radnor, Pennsylvania, 19087.
Information concerning the Settlement is also available at [website]. Please do not contact the
Court. The Court cannot answer your questions.


                                                  2
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 107 of 126 PAGEID #: 3417




PLEASE READ THIS NOTICE CAREFULLY AND COMPLETELY. IF YOU ARE A
MEMBER OF THE SETTLEMENT CLASS TO WHOM THIS NOTICE IS ADDRESSED,
THE SETTLEMENT WILL AFFECT YOUR RIGHTS. YOU ARE NOT BEING SUED IN
THIS MATTER. YOU DO NOT HAVE TO APPEAR IN COURT, AND YOU DO NOT
HAVE TO HIRE AN ATTORNEY IN THIS CASE. IF YOU ARE IN FAVOR OF THE
SETTLEMENT, YOU DO NOT NEED TO DO ANYTHING. IF YOU DISAPPROVE, YOU
MAY OBJECT TO THE SETTLEMENT PURSUANT TO THE PROCEDURES
DESCRIBED BELOW.

                             YOUR LEGAL RIGHTS AND OPTIONS

  DO NOTHING                        You do not need to do anything in response to this Notice. If
                                    the Settlement is approved by the Court and you are a member
                                    of the Settlement Class, you will receive the benefits of the
                                    Settlement and you will be bound by its terms, including the
                                    release of the Released Parties described at Question 6 below.

  FILE AN OBJECTION                 If you want to submit comments or objections to any aspect of
                                    the Settlement, you may write to the Court. See Paragraph 10
                                    below.

  GO TO A HEARING                   If you submit comments or objections to the Settlement to the
                                    Court, you and/or your attorney may appear at the Fairness
                                    Hearing and ask to speak to the Court. See Question 13 below.


                                    BASIC INFORMATION

   1. Why did I get this Notice package?

       Either you or someone in your family may have been a participant in or beneficiary of one
of the Plans during the Class Period. The Court has directed that this Notice be sent to you because,
as a potential member of the Settlement Class, you have a right to know about the proposed
Settlement with Defendants before the Court decides whether to approve the Settlement.

       This Notice explains the Action, the Settlement, and your legal rights. The purpose of this
Notice is to inform you of a hearing (the “Fairness Hearing”) to be held by the Court to consider
the fairness, reasonableness and adequacy of the proposed Settlement, and to consider the
application of Class Counsel for their attorneys’ fees and reimbursement of litigation expenses as
well as an application for Case Contribution Awards for the Settlement Class Representatives.

        The Fairness Hearing will be held at ___ .m. on ___________, 2018 before the Honorable
Susan J. Dlott in the United States District Court for the Southern District of Ohio, Western
Division, Potter Stewart U.S. Courthouse, Room 227, 100 East Fifth Street Cincinnati, OH 45202,
to determine:


                                                 3
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 108 of 126 PAGEID #: 3418




       a)      Whether the Settlement should be approved as fair, reasonable, and adequate;

        b)     Whether the Complaint should be dismissed with prejudice pursuant to the terms
of the Settlement;

         c)     Whether the Class Notice provided for by the Settlement Agreement: (i)
constituted the best practicable notice; (ii) constituted notice that was reasonably calculated, under
the circumstances, to apprise members of the Settlement Class of the pendency of the litigation,
their right to object to the Settlement, and their right to appear at the Fairness Hearing; (iii) was
reasonable and constituted due, adequate, and sufficient notice to all persons entitled to notice; and
(iv) met all applicable requirements of the Federal Rules of Civil Procedure, and any other
applicable law;

       d)     Whether the Settlement Class should be certified pursuant to Federal Rule of Civil
Procedure 23(a) and (b) for purposes of the Settlement and, with respect thereto, whether Izard,
Kindall & Raabe, LLP and Kessler Topaz Meltzer & Check, LLP should be appointed as Class
Counsel for the Settlement Class pursuant to Federal Rule of Civil Procedure 23(g) and Strauss
Troy Co., LPA should be appointed as Liaison Class Counsel for the Settlement Class;

        The issuance of this Notice is not an expression of the Court’s opinion on the merits of any
claim in the Action, and the Court still has to decide whether to approve the Settlement. If the
Court approves the Settlement, Lump Sum Payments will be issued only after all related appeals,
if any, are favorably resolved. It is always uncertain whether such appeals can be favorably
resolved, and resolving them can take time, perhaps more than a year. Please be patient.

   2. How do I know whether I am part of the Settlement?

       The Court has preliminarily certified the Action as a class action for settlement purposes
only. You are a member of the Settlement Class if you were a past or present participant (vested
or non-vested) in or beneficiary one of the Plans as of the Effective Date of the Settlement (the
“Settlement Class”).

        What is the lawsuit about? What has happened so far?
        On March 30, 2016, a putative class action complaint was filed in the Court against Mercy
Health and other Defendants alleging violations of ERISA. The complaint alleged that Defendants
denied the Plans’ participants and beneficiaries the protections of ERISA by claiming the Plans
were “church plans” that were exempt from ERISA. On August 11, 2016, the case was
consolidated with two other cases alleging substantially similar claims, and was restyled “In re
Mercy Health ERISA Litigation, Civil Action No. 1:16-cv-00441-SJD”. A copy of the Master
Consolidated Complaint (“Complaint”) is available at [WEBSITE]. Defendants filed a motion to
dismiss the Complaint on November 13, 2017, arguing that the Plans are ERISA-exempt church
plans, and Plaintiffs opposed the motion on January 12, 2018. The Court has not decided the
motion to dismiss.

        On February 27, 2018, the Parties attempted to resolve the case through mediation. In
preparation for the mediation session, Plaintiffs reviewed the terms of each of the Plans and the
Plans’ financial conditions, and consulted with an actuarial expert regarding the current levels of
                                                  4
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 109 of 126 PAGEID #: 3419




funding for the Plan’s trust funds. The Parties hired an experienced mediator who helped the
Parties negotiate. At the end of the mediation session on February 27, 2018, the Parties reached
an agreement in principle on some of the terms of the Settlement. Defendants subsequently
provided Plaintiffs with additional information, and additional negotiations took place over the
course of the next several months concerning all of the details of the Settlement.

    3. Why is this case a class action?

        In a class action, one or more plaintiffs sue on behalf of people who have similar claims.
All of the individuals on whose behalf the plaintiffs in this Action are suing are “Settlement Class
Members,” and they are also referred to in this Notice as members of the Settlement Class. The
Court resolves the issues for all Settlement Class Members. U.S. District Judge Susan J. Dlott is
presiding over this case.

    4. Why is there a settlement?

        Under the proposed Settlement, the Court will not decide the merits of the Action in favor
of either the Plaintiffs or the Defendants. By agreeing to a Settlement, both the Plaintiffs and the
Defendants avoid the costs, risks, and delays of further litigating the Action.

         As with any litigation, the Parties would face an uncertain outcome if the Action were to
continue. Continued litigation of the Action against Defendants could result in a judgment or
verdict greater or less than the recovery under the Settlement Agreement, or in no recovery at all.
Throughout this Action, the Settlement Class Representatives and Defendants have disagreed on
both liability and damages, and they do not agree on the amount that would be recoverable even if
the Settlement Class Representatives were to prevail at trial. Defendants, among other things: (1)
have denied, and continue to deny, the material allegations of the Complaint; (2) have denied, and
continue to deny, any wrongdoing or liability whatsoever; (3) believe that they acted at all times
reasonably and prudently with respect to the Plans, all participants and beneficiaries, and the
Settlement Class; (4) would assert numerous defenses if this Settlement is not consummated; and
(5) are entering into the Settlement solely to avoid the cost, disruption, and uncertainty of litigation.
Nevertheless, the Parties have taken into account the uncertainty and risks inherent in this
litigation, particularly its complex nature, and have concluded that it is desirable that the Action
be fully and finally settled on the terms and conditions set forth in the Settlement Agreement.

        This Settlement is the product of extensive arm’s-length negotiations between Class
Counsel and the Defendants’ counsel, including utilizing the services of an experienced mediator.
Throughout the Settlement negotiations, the Plaintiffs and the Defendants were advised by various
consultants and experts, including individuals with expertise in ERISA’s funding requirements.
Class Counsel believe that the proposed Settlement is fair, reasonable, and adequate and in the best
interest of the Class.

    5. What does the Settlement Agreement provide?

       In general terms, the Settlement provides that Defendants will continue to operate the Plans
as “church plans,” and Plaintiffs and Settlement Class Members will provide a release of claims,

                                                   5
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 110 of 126 PAGEID #: 3420




as described in the next paragraph. In exchange, the Settlement provides the following benefits to
the Settlement Class:

        Benefits Commitment: For a period of nine (9) years, if any of the Plans are unable to pay
the accrued benefits due to Settlement Class Members, Mercy Health will guarantee, and cause
any successor of Mercy Health to guarantee, that the trust funds of each of the Plans shall have
sufficient funds to pay the benefits due. Furthermore, if the Plans are merged with or into another
plan during that nine-year period, the Plans’ participants will be entitled to the same (or greater)
benefits post-merger as they enjoyed before the merger.

        Additional Information for Plan Participants: For a period of nine (9) years, Mercy
Health will make a Plan summary available electronically, which will disclose the Plans’
fiduciaries, the persons or entities with authority to make Plan amendments, describe the benefits
available under the Plans, the distribution options and other general information. Additionally,
over the same nine-year period, each Settlement Class Member shall be able to obtain up-to-date
information about their plan benefits, including information about their accrued benefits and
projected benefits, either through a toll-free number, a website or a printed statement.

        Additional Payment to Certain Settlement Class Members Who Took Lump-sum
Distributions from January 1, 2011 Through and Including February 27, 2018: Settlement
Class Members who received a voluntary lump-sum distribution of a traditional annuity benefit,
either from the Mercy Health Partners-Northern Region Retirement Plan, the Mercy Health
Partners of Greater Cincinnati Retirement Plan or the St. Rita’s Medical Center Retirement Plan
during the time period from January 1, 2011 through February 27, 2018, may be eligible to receive
an additional $450 as a lump-sum payment under the Settlement. A list showing the initials of
Settlement Class Members that are entitled to this lump-sum payment (the “Lump Sum Class
Members”), shown for each of the Plans, is available at [website]. There will be a toll-free
telephone number – (877-783-1282) – that is available to answer questions Lump Sum Class
Members have about their $450 lump sum payment. The total amount of payments to be made
pursuant to this provision is $625,500.

        Each Lump Sum Class Member will receive an election form permitting them to roll over
their distribution into another qualified retirement account or receive a lump sum cash payment.
Lump Sum Class Members will have sixty (60) days to mail a completed rollover form to their
respective Plans, providing instructions as to where these Plans will deposit the $450 rollover
payment. The Plans will process these rollover instructions within ninety (90) calendar days in
accordance with the Class Members’ instructions. Lump Sum Class Members who do not elect to
roll over their distribution (or who do not timely submit a rollover election form) will receive their
distribution directly in the form of a check, and appropriate taxes will be deducted from each such
check issued. Checks not cashed within ninety (90) days will be void and a stop-payment may be
placed on them. Lump Sum Class Members who do not cash their checks within the ninety day
period will be deemed to have waived their right to a lump sum payment under the Settlement, but
will remain bound to all other provisions of the Settlement.

       Payment of attorneys’ fees and expenses and case contribution awards: Defendants
have agreed to pay Plaintiffs’ reasonable attorneys’ fees and expenses as well as case contribution
awards to the named Plaintiffs for their efforts on behalf of the Settlement Class. The amounts to

                                                  6
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 111 of 126 PAGEID #: 3421




be paid for attorneys’ fees and expenses and for case contribution awards is to be determined by
the Court at its discretion, but the Parties have agreed that the total amount Defendants will be
required to pay for all of these items combined will not exceed $850,000. Plaintiffs intend to seek
Court approval of case contribution awards of $2,000 for each named Plaintiff, and attorneys’ fees
and expenses in the amount of $ 826,000. Any such payment will not reduce the amount of the
guarantee, the amount of the lump sum payments, or otherwise affect any other benefit received
by the Class under the Settlement. The Settlement Agreement is not contingent upon the Court’s
award of attorneys’ fees or expenses or case contribution awards for the named plaintiffs.

        The above description of the Settlement is only a summary. The governing provisions are
set forth in the Settlement Agreement, which may be obtained at [WEBSITE].

   6. What rights am I giving up in the Settlement?

        If the Settlement is approved, the Court will enter a judgment. This judgment will fully,
finally, and forever release any and all actual or potential claims, actions, causes of action,
demands, obligations, liabilities, attorneys’ fees, expenses and costs under federal or state laws
arising out of the allegations of the Complaint that were brought or could have been brought as of
the date of the Settlement Agreement, including the distributions to the Lump Sum Class Members,
any current or prospective challenge to the “Church Plan” status of the Plans. Plaintiffs and the
Settlement Class will expressly waive and relinquish, to the fullest extent permitted by law, the
provisions, rights and benefits of § 1542 of the California Civil Code, which provides:

               “A general release does not extend to claims which the creditor does
               not know or suspect to exist in his favor at the time of executing the
               release, which if known by him must have materially affected his
               settlement with the debtor and any and all provisions, rights and
               benefits of any similar statute, law or principle or common law of the
               United States, any state thereof, or any other jurisdiction.”

The claims released in the Settlement Agreement do not include: (a) any rights or duties arising
out of the Settlement Agreement; (b) individual claims for benefits brought under state law
(provided that no Settlement Class member shall challenge the Plan's status as a church plan
exempt from ERISA in any such claim); (c) claims related to any other plan that is merged into or
consolidated with any of the Plans after April 26, 2018; (d) claims that might arise if the Roman
Catholic Church ever disassociates itself from the Plans' sponsors, unless the Plans’ sponsors
promptly associate with another church, any claim arising prospectively under ERISA; and (e) any
claim arising under ERISA with respect to any event occurring after: (i) the Internal Revenue
Service issues a written ruling that the Plan(s), or any of them, do not qualify as a church plan
(limited only to claims by members of the Plan or Plans covered by such a ruling), (ii) a Plan
makes an election under IRC § 410(d) to be covered by ERISA (limited on to claims by members
of the Plan or Plans that make such an election); (iii) an amendment to ERISA is enacted and
becomes effective as a law of the United States eliminating the Church Plan exemption in ERISA;
or (iv) the Roman Catholic Church claims no association with the Plans’ Sponsor.


   7. Can I exclude myself from the Settlement?

                                                7
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 112 of 126 PAGEID #: 3422




        No. The Court determined that the Settlement Class should be certified as a non-opt out
class under Federal Rule of Civil Procedure 23(b)(1) and/or 23(b)(2). Thus, it is not possible for
any of the member of the Settlement Class to exclude himself/herself from the Settlement. As a
member of the Settlement Class, you will be bound by any judgments or orders that are entered in
the Action for all claims that were or could have been asserted in the Action against the Defendants
or are otherwise included in the release under the Settlement.

        Although members of the Settlement Class cannot opt-out of the Settlement, they can
object to the Settlement and file pleadings asking the Court not to approve the Settlement.

                           THE LAWYERS REPRESENTING YOU

   8. Do I have a lawyer in this case?

        During the litigation, the law firms of Izard, Kindall & Raabe, LLP and Kessler Topaz
Meltzer & Check, LLP were appointed by the Court as Interim Co-Lead Class Counsel and
Strauss Troy Co., LPA was appointed as Interim Liaison Class Counsel. These lawyers continue
to represent the Settlement Class Representatives and the Settlement Class through the
Settlement. You will not be charged directly by these lawyers. If you want to be represented by
your own lawyer, you may hire one at your own expense.

   9. How will the lawyers be paid?

        To date, Class Counsel have not received any payment for their services in prosecuting this
Action on behalf of the Settlement Class, nor have counsel been reimbursed for their out-of-pocket
expenses. If the Court approves the Settlement, Class Counsel will apply to the Court for an award
of attorneys’ fees and expenses, to be paid by Defendants. The Class will not be responsible for
any payments to Class Counsel, and the Court will determine the actual amount of the award, if
any, to be paid to Class Counsel by Defendants.

                            OBJECTING TO THE SETTLEMENT

   10. Right to File Objections to the Proposed Settlement

        Any member of the Settlement Class may object to the fairness, reasonableness, or
adequacy of the Settlement, or to any term of the Settlement Agreement, by filing an objection in
writing with the Court, either in person or by mail, so that it is received by [date set in Preliminary
Approval Order]. The address for filing is:

       Clerk of the Court
       United States District Court
       Southern District of Ohio
       Potter Stewart U.S. Courthouse
       100 East Fifth Street
       Room 103
       Cincinnati, OH 45202


                                                  8
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 113 of 126 PAGEID #: 3423




       Re:     In re Mercy Health ERISA Litigation
               No. 1:16-cv-00441-SJD-SKB



       A form to be used for objections is attached to this Notice. If you file an objection to the
Settlement, your objection must be signed and must include the case name and number (In re
Mercy Health ERISA Litigation, No. 1:16-cv-00441-SJD), your full name, current address, and
telephone number, and a description of your objection, including whatever factual and legal
support as you believe to be appropriate. You must also provide the following additional
information if the listed conditions apply:

       (1) If you want to call any witnesses in support of your objection, provide their names and
       addresses, together with a brief summary of their testimony;

       (2) if you want to submit documents in support of your objection, provide copies of each
       document;

       (3) if you are represented by an attorney or attorneys, provide their name(s), address(es)
       and phone number(s); and

       (4) if you have previously appeared as an objector, or if any of your attorneys have provided
       legal assistance in preparing an objection to another class action settlement, provide the
       name of the case, the court in which the case was filed, and the docket number.


UNLESS OTHERWISE ORDERED BY THE COURT, ANY MEMBER OF THE
SETTLEMENT CLASS WHO DOES NOT OBJECT IN THE MANNER DESCRIBED
HEREIN WILL BE DEEMED TO HAVE WAIVED ANY OBJECTION AND SHALL BE
FOREVER FORECLOSED FROM MAKING ANY OBJECTION TO THE PROPOSED
SETTLEMENT.

                            THE COURT’S FAIRNESS HEARING

   11. When and where will the Court decide whether to approve the Settlement?

        The Court will hold a Fairness Hearing at ____ _.m. on ________, 2018, at the United
States District Court for the Southern District of Ohio, Potter Stewart Courthouse, 100 East Fifth
Street, Cincinnati, Ohio, 45202 in the Courtroom then occupied by Judge Susan J. Dlott.

        At the Fairness Hearing, the Court will consider whether the Settlement is fair, reasonable,
and adequate. If there are objections, the Court will consider them. After the Fairness Hearing,
the Court will decide whether to approve the Settlement. We do not know how long these decisions
will take.




                                                 9
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 114 of 126 PAGEID #: 3424




   12. Do I have to come to the Fairness Hearing?

        No. Class counsel will answer any questions that the Court may have concerning the
Settlement. Though you or your lawyer are welcome to attend at your own expense, attendance is
not required even if you have filed an objection. As long as you filed and mailed your written
objection so it was received before the deadline, the Court will consider it.

   13. May I speak at the Fairness Hearing?

       If you are a member of the Settlement Class and you have filed a timely objection, you
may ask the Court for permission to speak at the Fairness Hearing. To do so, you must indicate
your intention on your objection form, which must be received by the Court by no later than
________________, 2018.

       The Fairness Hearing may be delayed by the Court without further notice to the Class. If
you wish to attend the Fairness Hearing, you should confirm the date and time with a member of
Class Counsel.
                                   IF YOU DO NOTHING

   14. What happens if I do nothing at all?


       If you do nothing and you are a Settlement Class Member, you will release and dismiss
your claims against Defendants and receive the benefits of the Settlement as described above in
this Notice if the Settlement is approved.

                            GETTING MORE INFORMATION

   15. How do I get more information?

        This Notice summarizes the proposed Settlement. Full details of the Settlement are set
forth in the Settlement Agreement. Copies of the Settlement Agreement, as well as the Motion for
Preliminary Approval seeking preliminary approval of the Settlement Agreement, and the
Preliminary Approval Order, have been posted online at [URL]. You may also obtain a copy of
the Settlement Agreement by making a written request to Class Counsel listed above.

Dated: ________________, 2018                              BY ORDER OF THE COURT




                                              10
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 115 of 126 PAGEID #: 3425




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   (WESTERN DIVISION)



IN RE MERCY HEALTH ERISA LITIGATION                       No.: 1:16-cv-00441-SJD-SKB



                       NOTICE OF CLASS MEMBER OBJECTION
                    YOU MUST FILE THIS OBJECTION WITH THE COURT
 Class Member Name:
 Address:
 Telephone Number:
 If you are represented by an attorney or attorneys, provide the name, address and telephone number
 of each attorney:



  Reason for Objecting to the Proposed Settlement (you may attach additional pages if desired):




1.   Do you, or your attorney, want to speak at the Fairness Hearing?           (circle one)   Yes   No
2.   Do you intend to present any witnesses at the Fairness Hearing?            (circle one)   Yes   No
3.   Do you want to submit documents to support your objection?                 (circle one)   Yes   No
4.   Have you previously objected to any class action settlement?               (circle one)   Yes   No
5.   Has any attorney representing you provided legal assistance in preparing
     an objection to another class action settlement?                           (circle one)   Yes   No

If you answered “yes” to questions 2-5, or one of them, please provide additional information as
described on reverse side of this form.


_____________________________                           _______________________________________
Date                                            Signature

                                                   11
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 116 of 126 PAGEID #: 3426




  If you intend to call any witnesses in support of your objection, please state the name and address of
  each witness and provide a brief summary of his or her testimony (attach additional pages if
  necessary).




  If you want the Court to consider any documents in support of your objection, please attach copies
  to your objection when you file it with the Court.


  If you have previously filed an objection to another class action settlement, provide the name of the
  case, the court in which the case was filed, and the docket number (attach additional pages if
  necessary).




  If any attorney representing your with respect to your objection provided legal assistance in preparing
  an objection to another class action settlement, provide the name of the case, the court in which the
  case was filed, and the docket number (attach additional pages if necessary).




                                                    12
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 117 of 126 PAGEID #: 3427




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            (WESTERN DIVISION)


IN RE MERCY HEALTH ERISA LITIGATION           No.: 1:16-cv-00441-SJD-SKB



                   CLASS ACTION SETTLEMENT AGREEMENT




                               EXHIBIT 3
            [PROPOSED] ORDER AND FINAL JUDGMENT
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 118 of 126 PAGEID #: 3428




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                (WESTERN DIVISION)


IN RE MERCY HEALTH ERISA LITIGATION                   No.: 1:16-cv-00441-SJD-SKB



                     [PROPOSED] ORDER AND FINAL JUDGMENT

       This litigation involves claims for alleged violations of the Employee Retirement Income

Security Act of 1974, as amended, 29 U.S.C. §§ 1001, et seq. (“ERISA”), set forth in Plaintiffs’

Complaint dated September 14, 2017, with respect to the Plans.1


1
  This Judgment incorporates by reference the definitions in the Class Action Settlement
Agreement (“Settlement Agreement”), and all terms used herein shall have the same meanings as
set forth in the Settlement Agreement unless set forth differently herein. The terms of the
Settlement are fully incorporated in this Judgment as if set forth fully here. As set forth in the
Settlement Agreement, the following Plans are included in the Settlement:

       (a) Mercy Health Partners - Northern Region Retirement Plan (including the
           following merged plans: the St. Charles Mercy Hospital Retirement Plan, the St.
           Vincent Medical Center Defined Benefit Plan, the St. Anne Mercy Hospital
           Retirement Plan (also known as the Riverside Mercy Hospital Retirement Plan),
           and the Mercy Hospital Plan of Tiffin, Ohio), and the Mercy Health Partners -
           Northern Region Retirement Plan (Tiffin))..
       (b) St. Rita’s Medical Center Retirement Plan (Lima).
       (c) Community Health Partners Regional Medical Center Employees’ Defined
           Benefit Pension Plan (Lorain) (including the following merged plans: the St.
           Joseph Hospital and Health Center Defined Benefit Pension Plan and the Lakeland
           Community Hospital Defined Benefit Pension Plan).
       (d) Retirement Plan for Employees of Humility of Mary Health Partners
          (Youngstown) (including the following merged plans: the Retirement Plan for
          Employees of St. Elizabeth Hospital Medical Center and the Retirement Plan for
          Employees of St. Joseph Riverside Hospital).
       (e) Mercy Health Partners Pension Plan (Northeast Pennsylvania) (including the
           following merged plans: Mercy Health Partners Pension Plan (NEPA - Scranton),
           the Mercy Health System Northeast Region Defined Benefit Plan 1, the Mercy
           Health System Northeast Region Defined Benefit Plan 2, and the Mercy Health
           Partners Wilkes-Barre Employees’ Pension Plan (NEPA - WB)).

                                                1
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 119 of 126 PAGEID #: 3429




         This matter came before the Court for a hearing pursuant to Federal Rule of Civil Procedure

23(e) on the application of the Parties for approval of the Settlement set forth in the Class Action

Settlement Agreement (“Settlement Agreement”), executed on July 13, 2018. Due and adequate

notice having been given to the Settlement Class as required in the Preliminary Approval Order

(Dkt. No. __), and the Court having considered the Settlement Agreement, all papers filed and

proceedings held herein, and good cause appearing therefore,

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

         1.     The Court has jurisdiction over the subject matter of this action and all Parties to

the Action, including all members of the Settlement Class.

         2.     On _________, 2018, (Dkt. No. __), pursuant to Federal Rule of Civil Procedure

23(a) and (b)(1) or alternatively (b)(2), the Court preliminarily certified the following Settlement

Class:


                All present or past participants of the Plans (both vested and non-
                vested) or beneficiaries of the Plans as of the Effective Date of the
                Settlement.

         3.     The Court finds that the Settlement Class meets all requirements of Federal Rules

of Civil Procedure 23(a) for certification of the class claims alleged in the Complaint, including




         (f) Mercy Health System - Western Ohio Retirement Plan (Springfield Mercy)
             (including the following merged plans: the Mercy Memorial Hospital Retirement
             Plan, the Mercy Medical Center Retirement Plan, the Mercy Health System –
             Western Ohio Acute Care Facility Retirement Plan, the Mercy Siena Nursing Home
             Retirement Plan, the McAuley Center Retirement Plan, and the Mercy Health
             System – Western Ohio Long Term Retirement Plan).
         (g) Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)
             (including the following merged plans: the Anderson Mercy Hospital Plan, the
             Sisters of Mercy of Hamilton, Ohio Retirement Plan, and the Clermont Mercy
             Hospital Retirement Plan).


                                                  2
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 120 of 126 PAGEID #: 3430




(a) numerosity; (b) commonality; (c) typicality; and (d) adequacy of the class representatives and

Class Counsel.

        4.       Additionally, the prerequisites of Rule 23(b)(1) have been satisfied, since the

prosecution of separate actions by individual members of the Settlement Class would create a risk

of (i) inconsistent or varying adjudications which would establish incompatible standards of

conduct for Defendants; and (ii) adjudications with respect to individual Settlement Class

members, which would, as a practical matter, be dispositive of the interests of the other members

not parties to the adjudications or would substantially impair or impede their ability to protect their

interests.

        5.       Alternatively, the prerequisites of Rule 23(b)(2) have been satisfied, since

Defendants have acted or refused to act on grounds generally applicable to the Settlement Class,

thereby making appropriate final injunctive relief or corresponding declaratory relief with respect

to the Settlement Class as a whole.

        6.       Pursuant to Federal Rule of Civil Procedure 23(a) the Court finds that David Lupp,

Janet Whaley, Leslie Beidelman, Patricia Blockus, Charles Bork, Marilyn Gagne, Karl Mauger,

Patricia Mauger, Beth Zaworski, Nancy Zink, Mary Alban, and Linda Derrick are members of the

Settlement Class, their claims are typical of those of the Settlement Class and they fairly and

adequately protected the interests of the Settlement Class in this Action. Accordingly, the Court

hereby appoints David Lupp, Janet Whaley, Leslie Beidelman, Patricia Blockus, Charles Bork,

Marilyn Gagne, Karl Mauger, Patricia Mauger, Beth Zaworski, Nancy Zink, Mary Alban, and

Linda Derrick as Class Representatives.

        7.       Having considered the factors set forth in Federal Rule of Civil Procedure 23(g)(1),

the Court finds that Class Counsel have fairly and adequately represented the Settlement Class for



                                                  3
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 121 of 126 PAGEID #: 3431




purposes of entering into and implementing the Settlement, and thus, hereby appoints Izard,

Kindall & Raabe LLP and Kessler Topaz Meltzer & Check, LLP as Class Counsel and Strauss

Troy Co., LPA as Liaison Counsel to represent the members of the Settlement Class.

         8.    The Court directed that Class Notice be given pursuant to the notice program

proposed by the Parties and approved by the Court. In accordance with the Court’s Preliminary

Approval Order and the Court-appointed notice program: (1) On or about __________, 2018, Class

Counsel posted the Settlement Agreement and Class Notice to the Settlement website:

www.____________.com; and (2) on or about _________, 2018, Defendants caused to be mailed

approximately ____ copies of the Notice of Class Action Settlement to members of the Settlement

Class.

         9.    The Class Notice and Internet/Publication of Class Notice (collectively, the “Class

Notices”) advised members of the Settlement Class of the: terms of the Settlement, Fairness

Hearing and the right to appear at such Fairness Hearing; inability to opt out of the Settlement

Class; right to object to the Settlement, including the right to object to the application for an award

of attorneys’ fees and reimbursement of expenses, or the Case Contribution Awards to the Class

Representatives; the procedures for exercising such rights; and the binding effect of this Judgment,

whether favorable or unfavorable, to the Settlement Class, including the scope of the Released

Claims described in Section 4 of the Settlement Agreement.

         10.   The Class Notices met all applicable requirements of the Federal Rules of Civil

Procedure, the United States Code, the United States Constitution, and any other applicable law.

The Court further finds that Notice in the form approved by the Court complied fully with the

Class Action Fairness Act of 2005, 28 U.S.C. § 1715 (“CAFA”), and that it constituted the best

practicable notice under the circumstances. The Court also finds that Defendants complied with



                                                  4
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 122 of 126 PAGEID #: 3432




their CAFA responsibilities. The Court further finds that the form of notice was concise, clear,

and in plain, easily understood language, and was reasonably calculated under the circumstances

to apprise Class Members of the pendency of the Action, the claims, issues and defenses of the

Settlement Class, the definition of the Settlement Class certified, the right to object to the proposed

Settlement, the right to appear at the Fairness Hearing, through counsel if desired, and the binding

effect of a judgment on members of the Settlement Class, including the scope of the Released

Claims described in Section 4 of the Settlement Agreement.

       11.     The Court finds after a hearing and based upon all submissions of the Parties and

interested persons that the Parties’ proposed Settlement is fair, reasonable, and adequate. The

Court also finds that the proposed Settlement is consistent with and in compliance with all

applicable requirements of the Federal Rules of Civil Procedure, the United States Code, and the

United States Constitution, and other applicable law. In so finding, the Court has considered and

found that:

               a)       The Settlement provides that, for a period of nine (9) years after the

effective date of the Settlement, Mercy Health shall (i) guarantee (and ensure that any successor

of Mercy Health will guarantee) that the trust funds for each of the Plans shall have sufficient funds

to pay the benefits that are due; (ii) makes a Plan summary available to Settlement Class Members

electronically; (iii) makes up-to-date information concerning Plan benefits, including information

about accrued and projected benefits, available to Settlement Class Members either through a toll-

free number, a website or a printed statement. Furthermore, Defendants will pay $450 to

Settlement Class Members who took voluntary lump-sum distributions of a traditional annuity

benefit from the Mercy Health Partners-Northern Region Retirement Plan, the Mercy Health

Partners of Greater Cincinnati Retirement Plan or the St. Rita’s Medial Center Retirement Plan



                                                  5
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 123 of 126 PAGEID #: 3433




during the time period from January 1, 2011 through February 27, 2018. In exchange, Plaintiffs

and the Settlement Class will provide a release of claims as set forth below.

               b)      The terms and provisions of the Settlement were entered into by

experienced counsel and only after extensive, arm’s-length negotiations conducted for over three

months in good faith and with the assistance of a mediator. The Settlement is not the result of

collusion.

               c)      Those negotiations followed Defendants’ filing of a motion to dismiss

which included voluminous documents, all of which Class Counsel reviewed. The absence of

formal discovery in this case in no way undermines the integrity of the Settlement given the

extensive investigation that has occurred as a result of proceedings thus far.

               d)      Those proceedings gave Class Counsel the opportunity to adequately assess

this case’s strengths and weaknesses – and thus to structure the Settlement in a way that adequately

accounts for those strengths and weaknesses. Class Counsel were cognizant that there was no

guarantee of a successful litigation outcome.

               e)      Approval of the Settlement will result in substantial savings of time, money

and effort for the Court and the Parties, and will further the interests of justice. Defendants denied

and continue to deny Plaintiff's claims and allegations against it, and raised various factual and

legal arguments in support of its vigorous defense in this Action.

       12.     Based on the record before the Court and the findings set out in this Order, the

Court approves and adopts the Settlement.

       13.     All members of the Settlement Class are bound by this Judgment and by the terms

of the Settlement, including the scope of the Released Claims described in Section 4 of the

Settlement Agreement.



                                                  6
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 124 of 126 PAGEID #: 3434




       14.     None of the Settlement Agreement, this Judgment, nor the fact of the Settlement

itself constitutes any admission by any of the Parties of any liability, wrongdoing or violating of

law, damages or lack thereof, or of the validity or invalidity of any claim or defense asserted in the

Action. If the Settlement Agreement is not upheld on appeal, or is otherwise terminated for any

reason, the Settlement and all negotiations, proceedings, and documents prepared, and statements

made in connection therewith, shall be without prejudice to any Party and shall not be deemed or

construed to be an admission by an party of any fact, matter, or position of law; all Parties shall

stand in the same procedural position as if the Settlement Agreement had not been negotiated,

made, or filed with the Court.

       15.     The Court hereby dismisses with prejudice the Action and all Released Claims

identified in Section 4 of the Settlement Agreement against each and all Releasees and without

costs to any of the Parties as against the others. The Court hereby orders that on the Effective Date

of this Settlement Agreement the Class Representatives, David Lupp, Janet Whaley, Leslie

Beidelman, Patricia Blockus, Charles Bork, Marilyn Gagne, Karl Mauger, Patricia Mauger, Beth

Zaworski, Nancy Zink, Mary Alban, and Linda Derrick, as well as the members of the Settlement

Class release any and all actual or potential claims, actions, causes of action, demands, obligations,

liabilities, attorneys’ fees, expenses and costs under federal or state laws arising out of the

allegations of the Complaint that were brought or could have been brought as of the date of the

Settlement Agreement by any member of the Settlement Class, including the distributions to the

Lump Sum Class Members, any current or prospective challenge to the Church Plan status of the

Plans, whether or not such claims are accrued, whether already acquired or subsequently acquired,

whether known or unknown, in law or equity, brought by way of demand, complaint, cross-claim,

counterclaim, third-party claim, or otherwise. Notwithstanding the foregoing, Released Claims



                                                  7
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 125 of 126 PAGEID #: 3435




are not intended to include the release of any of the following: (a) any rights or duties arising out

of the Settlement Agreement; (b) individual claims for benefits brought under state law (provided

that no Settlement Class member shall challenge the Plan's status as a church plan exempt from

ERISA in any such claim); (c) claims related to any other plan that is merged into or consolidated

with any of the Plans after April 26, 2018; (d) claims that might arise if the Roman Catholic Church

ever disassociates itself from the Plans' sponsors, unless the Plans’ sponsors promptly associate

with another church, any claim arising prospectively under ERISA; and (e) any claim arising under

ERISA with respect to any event occurring after: (i) the Internal Revenue Service issues a written

ruling that the Plan(s), or any of them, do not qualify as a church plan (limited only to claims by

members of the Plan or Plans covered by such a ruling), (ii) a Plan makes an election under IRC

§ 410(d) to be covered by ERISA (limited on to claims by members of the Plan or Plans that make

such an election); (iii) an amendment to ERISA is enacted and becomes effective as a law of the

United States eliminating the Church Plan exemption in ERISA; or (iv) the Roman Catholic

Church claims no association with the Plans’ Sponsor.

       16.     In connection with the Released Claims, as of the Effective Date of the Settlement

Agreement, each member of the Settlement Class is deemed to have waived any and all provisions,

rights, and benefits conferred by § 1542 of the California Civil Code relinquishes, to the fullest

extent permitted by law and equity, the provisions, rights and benefits of § 1542 of the California

Civil Code, which provides:

               “A general release does not extend to claims which the creditor does
               not know or suspect to exist in his favor at the time of executing the
               release, which if known by him must have materially affected his
               settlement with the debtor and any and all provisions, rights and
               benefits of any similar statute, law or principle or common law of
               the United States, any state thereof, or any other jurisdiction.”




                                                 8
Case: 1:16-cv-00441-SKB Doc #: 98-4 Filed: 10/29/18 Page: 126 of 126 PAGEID #: 3436




       17.     The Court retains jurisdiction over the implementation, administration and

enforcement of this Judgment and the Settlement, and all matters ancillary thereto.

       18.     Class Counsel is hereby awarded attorneys’ fees pursuant to Federal Rule of Civil

Procedure 23(h), in the amount of ______________ which the Court finds to be fair and

reasonable, and _______________ in reimbursement of Class Counsel’s reasonable expenses

incurred in prosecuting the Action. All fees and expenses paid to Class Counsel shall be paid

pursuant to the timing requirements described in the Settlement Agreement.

       19.     Class Counsel has moved for Case Contribution Awards for Class Representatives

David Lupp, Janet Whaley, Leslie Beidelman, Patricia Blockus, Charles Bork, Marilyn Gagne,

Karl Mauger, Patricia Mauger, Beth Zaworski, Nancy Zink, Mary Alban, and Linda Derrick. The

Court hereby [grants in the amount of $_____ each] [denies] Class Counsel’s motion for Case

Contribution Awards to the Settlement Class Representatives.

       20.     The Court finds that no reason exists for delay in ordering final judgment, and the

Clerk is hereby directed to enter this Judgment forthwith.


       SO ORDERED this _____ day of _________________, 2018



                                                     ______________________________
                                                     Hon. Susan J. Dlott
                                                     U.S. District Court Judge




                                                9
